Exhibit 10.1

EXECUTION COPY

REGISTRATION RIGHTS AND SALE AGREEMENT

between

ADELPHIA COMMUNICATIONS CORPORATION

and

TIME WARNER CABLE INC.

 

 

Dated: July 31, 2006


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

 

2

1.1

 

Certain Definitions

 

2

1.2

 

Capitalized Terms

 

8

1.3

 

Successor Laws, Rules, Regulations and Forms

 

8

 

 

 

 

 

ARTICLE II SALE OF REGISTRABLE SECURITIES; TRANSFER RESTRICTIONS

 

8

 

 

 

2.1

 

Sale of Registrable Securities

 

8

2.2

 

Grant of Rights

 

9

2.3

 

Transfer Restrictions

 

9

2.4

 

Rule 144 Sales

 

9

2.5

 

Transfers to and from Escrow Agent

 

9

2.6

 

Transfer under Section 1145 Exemption

 

9

2.7

 

Transfer pursuant to SEC/DOJ Settlement

 

10

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

10

 

 

 

3.1

 

Certain Acknowledgments of the Stockholder

 

10

3.2

 

Representations and Warranties of the Stockholder

 

10

3.3

 

Representations and Warranties of the Issuer

 

12

 

 

 

 

 

ARTICLE IV INITIAL REGISTRATION AND SALE; DEMAND REGISTRATION; AND FINAL
REGISTRATION

 

13

 

 

 

4.1

 

Initial Registration

 

13

4.2

 

Demand Registration

 

14

4.3

 

Final Registration

 

15

4.4

 

Underwriting

 

18

4.5

 

Termination Event

 

18

 

 

 

 

 

ARTICLE V INCIDENTAL OR “PIGGY-BACK” REGISTRATION

 

18

 

 

 

 

 

5.1

 

Issuer Incidental Registration

 

18

5.2

 

Stockholder Incidental Registration

 

18

 

 

 

 

 

ARTICLE VI REGISTRATION PROCEDURES

 

19

 

 

 

 

 

6.1

 

Obligations of the Issuer

 

19

6.2

 

Obligations of the Stockholder

 

23

6.3

 

Notice to Discontinue; Blackout Periods

 

24

6.4

 

Reports and Materials to be Filed under the Securities Act and the Exchange Act

 

25

6.5

 

Registration Expenses

 

26

6.6

 

Confidentiality

 

27

6.7

 

Lock-Up Agreements

 

27

6.8

 

Selection of Underwriters

 

28

 


--------------------------------------------------------------------------------


 

6.9

 

Priority

 

29

6.10

 

Pricing

 

30

 

 

 

 

 

ARTICLE VII INDEMNIFICATION

 

30

 

 

 

7.1

 

Indemnification by the Issuer

 

30

7.2

 

Indemnification by the Stockholder

 

30

7.3

 

Conduct of Indemnification Proceedings

 

31

7.4

 

Contribution

 

32

 

 

 

 

 

ARTICLE VIII MISCELLANEOUS

 

32

 

 

 

8.1

 

Recapitalizations, Exchanges, etc.

 

32

8.2

 

Notices

 

33

8.3

 

Entire Agreement; No Inconsistent Agreements

 

34

8.4

 

Further Assurances

 

34

8.5

 

Other Agreements

 

34

8.6

 

No Third-Party Beneficiaries

 

34

8.7

 

Assignment

 

34

8.8

 

Amendments and Waivers

 

34

8.9

 

Severability

 

35

8.10

 

Counterparts and Signature

 

35

8.11

 

Interpretation

 

36

8.12

 

GOVERNING LAW

 

36

8.13

 

Submission to Jurisdiction; Selection of Forum; Waiver of Trial by Jury

 

36

8.14

 

Remedies

 

37

8.15

 

Comcast Letter Agreement

 

37

 

ii


--------------------------------------------------------------------------------


REGISTRATION RIGHTS AND SALE AGREEMENT

REGISTRATION RIGHTS AND SALE AGREEMENT, dated as of July 31, 2006 (this
“Agreement”), by and between Adelphia Communications Corporation, a Delaware
corporation (“Adelphia”), for itself and each of its Debtors (as defined below),
and Time Warner Cable Inc., a Delaware corporation (the “Issuer”).

WHEREAS, Adelphia and certain of its Affiliates are debtors and debtors in
possession (the “Debtors”) under chapter 11 of title 11 of the United States
Code, 11 U.S.C. §§101 et seq. (the “Bankruptcy Code”), having each commenced
voluntary cases (jointly administered as No. 02-41729 (REG)) on or after
June 10, 2002 in the Bankruptcy Court (the “Bankruptcy Case”);

WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of
April 20, 2005 (as amended, the “TW NY APA”), by and between Adelphia and Time
Warner NY Cable LLC, a Delaware limited liability company and a subsidiary of
the Issuer (“TW NY”), TW NY will purchase certain assets and assume certain
liabilities from Adelphia and certain of its affiliates and related parties (the
“Adelphia Transaction”);

WHEREAS, the aggregate consideration payable to Adelphia pursuant to the TW NY
APA consists, in part, of the Purchase Shares;

WHEREAS, pursuant to that certain Amendment No. 2 to the TW NY APA, TW NY and
Adelphia amended the TW NY APA to provide for, among other things, the Adelphia
Transaction to be effected pursuant to section 363 of the Bankruptcy Code (the
“APA Amendment”); 

WHEREAS, as an inducement to TW NY to enter into the APA Amendment, Adelphia has
agreed to sell or cause the sale of at least 33-1¤3% (inclusive of the
overallotment option, if any) of the Purchase Shares in a firm-commitment
underwritten public offering pursuant to the terms of this Agreement; and

WHEREAS, pursuant to the TW NY APA, TW NY is causing the Issuer to enter into
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:


--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

1.1           Certain Definitions.  As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

“Additional Disposition” means a transaction that is registered pursuant to
Section 4.3(b).

“Additional Registration” means any registration of sale of Registrable
Securities pursuant to either Section 4.3(b)(i) or Section 4.3(b)(ii).

“Additional Registration Event” means that the following conditions are met: (A)
the Section 1145 Exemption was not available as contemplated by
Section 4.3(a)(x); (B) the Stockholder either (i) did not have the ability to
sell Registrable Securities pursuant to the Demand Registration under Section
4.2 or (ii) did not exercise its right to request a Demand Registration under
Section 4.2; and (C) the Registrable Securities are not then eligible to be sold
under Rule 144.

“Additional Registration Statement” means a registration statement effecting an
Additional Registration filed pursuant to the Securities Act.

“Adelphia” has the meaning set forth in the preamble to this Agreement.

“Adelphia Claimants” means the creditors and stakeholders of the Debtors in the
Bankruptcy Case.

“Adelphia Financial Information” means the Offering Financial Information as
defined in the TW NY APA.

“Adelphia Transaction” has the meaning set forth in the recitals to this
Agreement.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made.  For purposes of this definition,
the term “control” (including the correlative meanings of the terms “controlled
by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.  For purposes of
this Agreement, (a) none of Adelphia or any of its Affiliates shall be deemed to
be an Affiliate of any of the Issuer or any of its Affiliates and (b) none of
the Issuer or any of its Affiliates shall be deemed to be an Affiliate of any of
Adelphia or any of its Affiliates.

“Agreement” has the meaning set forth in the recitals to this Agreement.

2


--------------------------------------------------------------------------------


“APA Amendment” has the meaning set forth in the recitals to this Agreement.

“Bankruptcy Case” has the meaning set forth in the recitals to this Agreement.

“Bankruptcy Code” has the meaning set forth in the recitals to this Agreement.

“Bankruptcy Court” has the meaning set forth in the TW NY APA.

“Blackout Period” has the meaning set forth in Section 6.3(b).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City are authorized or obligated by law or executive order to
close.

“Buyer Indemnified Party” has the meaning set forth in the TW NY APA.

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Issuer.

“Closing” has the meaning set forth in the TW NY APA.

“Co-Managers” has the meaning set forth in Section 6.8.

“Comcast” means Comcast Corporation, a Pennsylvania corporation.

“Comcast Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of March 31, 2003, as amended, by and among TWE Holdings II
Trust, TWX and the Issuer.

“Comcast Letter Agreement” means that certain Letter Agreement  entered into on
June 21, 2006 by and among Comcast, TWE Holdings II Trust, Adelphia and the
Issuer.

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Counterparty” means any underwriter, broker or dealer with respect to a
Disposition.

“Debtors” has the meaning set forth in the recitals to this Agreement.

“Demand Registrable Securities” has the meaning set forth in Section 4.2(a).

“Demand Registration” has the meaning set forth in Section 4.2(a)

3


--------------------------------------------------------------------------------


“Demand Registration Statement” has the meaning set forth in Section 4.2(a).

“Demand Sale” means the sale of the Demand Registrable Securities under the
Demand Registration Statement in a single firm-commitment underwritten public
offering.

“Disclosure Package” means, with respect to any Disposition, (i) the preliminary
Prospectus, (ii) each Free Writing Prospectus and (iii) all other information,
in each case, that is deemed, under Rule 159 under the Securities Act, to have
been conveyed to purchasers of securities (including Purchase Shares) at the
applicable time.

“Disposition” means any of the Initial Sale, the Demand Sale, the Final
Distribution and each Additional Disposition, as applicable.

“Escrow Account” has the meaning set forth in the TW NY APA.

“Escrow Agent” has the meaning set forth in the TW NY APA.

“Escrow Agreement” has the meaning set forth in the TW NY APA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Notice” has the meaning set forth in Section 5.2(a).

“Final Distribution” has the meaning set forth in Section 4.3(c).

“Final Distribution Notice” has the meaning set forth in Section 4.3(a).

“Final Registrable Securities” has the meaning set forth in Section 4.3(a).

“Final Registration” has the meaning set forth in Section 4.3(a).

“Final Registration Statement” has the meaning set forth in Section 4.3(a).

“Financial Information Requirement” means (a) delivery by Adelphia to TW NY or
the Issuer of the Offering Financial Information in accordance with
Section 5.11(a) of the TW NY APA and Section 6.2(a) of this Agreement, (b) the
filing of Quarterly Reports on Form 10-Q required to be filed by Adelphia
pursuant to the last sentence of Section 5.19 of the TW NY APA without regard to
clause (ii) thereof and (c) the filing of any Annual Report on Form 10-K
required to be filed by Adelphia pursuant to the last sentence of Section 5.19
of TW NY APA, in each case, prior to 15 days following the date such information
or filing is required to be provided or made pursuant to the TW NY APA, the
Exchange Act or Section 6.2(a) of this Agreement, as applicable.

“Free Writing Prospectus” means each “free writing prospectus” (as defined in
Rule 405 under the Securities Act).

4


--------------------------------------------------------------------------------


“Governmental Entity” means any federal, state or local court, administrative
body or other governmental or quasi-governmental entity with competent
jurisdiction.

“Incidental Registration” has the meaning set forth in Section 5.2

“Indemnified Party” has the meaning set forth in Section 7.3.

“Indemnifying Party” has the meaning set forth in Section 7.3.

“Initial Number of Shares” means the number of shares of the Initial Registrable
Securities.

“Initial Registrable Securities” means shares of Class A Common Stock
representing at least 33-1¤3% of the Purchase Shares (inclusive of the
overallotment option, if any).

“Initial Registration” has the meaning set forth in Section 4.1(a).

“Initial Registration Deadline” has the meaning set forth in Section 4.1(a).

“Initial Registration Statement” has the meaning set forth in Section 4.1(a).

“Initial Sale” has the meaning set forth in Section 2.1(b).

“Initial Sale Commencement Date” means, with respect to the Initial Sale, the
earlier of the date on which (x) the distribution of a preliminary Prospectus
occurs and (y) the “road show” commences.

“Initial Sale Deadline” has the meaning set forth in Section 2.1(b).

“Initial Sale Extension Period” has the meaning set forth in Section 2.1(b).

“Inspector” has the meaning set forth in Section 6.1(f).

“Issuer” has the meaning set forth in the preamble to this Agreement.

“Issuer Securities” means (a) for purposes of Section 6.9, securities of the
Issuer proposed to be offered to the public for the account of the Issuer in a
transaction registered under the Securities Act, together with securities of the
Issuer to be offered to the public for the account of another Person other than
the Stockholder that are proposed to be included in such offering pursuant to
Section 5.2 and (b) for all other purposes, securities of the Issuer proposed to
be offered to the public for the account of the Issuer in a transaction
registered under the Securities Act.

“Liability” has the meaning set forth in Section 7.1.

5


--------------------------------------------------------------------------------


“Lock-up Agreement” has the meaning set forth in Section 6.7.

“Majority Managing Underwriters” means a majority of the Managing Underwriters,
excluding the Managing Underwriter, if any, selected by Comcast as contemplated
by the last sentence of Section 6.8 of this Agreement.

“Managing Underwriter” means, with respect to an offering, the lead book-running
managing underwriter(s) for such offering.

“NASD” means the National Association of Securities Dealers, Inc.

“NYSE” means the New York Stock Exchange.

“Permitted Assignee” has the meaning set forth in Section 8.7.

“Person” means any individual, firm, corporation, partnership, limited liability
company, “group” (as such term is used in Rule 13d-3 under the Exchange Act),
trust, incorporated or unincorporated association, joint venture, joint stock
company, labor union, Governmental Entity or other entity of any kind, and shall
include any successor (by merger or otherwise) of such entity.

“Prospectus” means the prospectus related to any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance on
Rule 415 under the Securities Act), as amended or supplemented by any amendment,
pricing term sheet, Free Writing Prospectus or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference in such
prospectus.

“Purchase Shares” has the meaning set forth in the TW NY APA; it being
understood that Purchase Shares shall include all shares of Class A Common Stock
delivered by the Issuer or TW NY pursuant to the TW NY APA, including, for the
avoidance of doubt, to Adelphia or the Escrow Agent.

“Records” has the meaning set forth in Section 6.1(f).

“Registrable Securities” means each of the following:  (a) the Purchase Shares
and (b) any shares of Class A Common Stock or any other equity securities issued
or issuable to the Stockholder or the Permitted Assignee in respect of any
Purchase Shares by way of a conversion, exchange, replacement, stock dividend or
stock split or other distribution in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization, spin-off or
otherwise and any shares of Class A Common Stock or voting common stock or other
equity securities issuable upon conversion, exercise or exchange thereof.  As to
any particular Registrable Securities, once issued, such securities shall cease
to be Registrable Securities when (1) a Registration Statement with respect to
the sale of such securities shall have become effective under the Securities Act
and such securities shall have been disposed of in accordance with such
Registration Statement, (2) they shall have been Transferred to the

6


--------------------------------------------------------------------------------


public pursuant to Rule 144 (or any successor provision then in effect) under
the Securities Act, (3) they shall have been otherwise transferred, and, in
accordance with Section 3.1, new certificates (or other evidences of ownership)
for them not bearing a legend restricting further transfer shall have been
delivered, or (4) they shall have ceased to be outstanding.

“Registration” means each of the Initial Registration, the Demand Registration,
each Additional Registration or the Final Registration. 

“Registration Actions” has the meaning set forth in Section 6.3(b).

“Registration Expenses” has the meaning set forth in Section 6.5.

“Registration Statement” means a registration statement filed pursuant to the
Securities Act, including the Initial Registration Statement, the Demand
Registration Statement, each Additional Registration Statement and the Final
Registration Statement, and any supplements or amendments thereto. 

“Remainder Plan” has the meaning set forth in the TW NY APA.

“Restricted Distribution” has the meaning set forth in Section 8.14(b).

“Section 1145 Exemption” means the exemption contemplated by section 1145 of the
Bankruptcy Code pursuant to which the distribution to the Adelphia Claimants of
the then remaining Registrable Securities would not be subject to the
registration requirements of the Securities Act.

“SEC/DOJ Settlement” has the meaning set forth in the TW NY APA.

“Securities Act” means the Securities Act of 1933.

“Stockholder” means Adelphia or the Permitted Assignee.

“Stockholder Counsel” means a firm of legal counsel designated by the
Stockholder.

“Termination Event” means the consummation by Adelphia of a chapter 11 plan of
reorganization pursuant to which at least 75% of the then remaining Registrable
Securities (other than those then held in the Escrow Account) are distributed to
the Adelphia Claimants pursuant to section 1145 of the Bankruptcy Code upon the
consummation of such plan; provided that the Registrable Securities shall have
been approved for listing on the NYSE or the Nasdaq Stock Market at or prior to
two weeks after such consummation unless (i) the Issuer has not complied with
Section 6.1(j) in all material respects or (ii) 90% of the then remaining
Registrable Securities have been so distributed.

“Transfer” means, with respect to any Registrable Security, the offer for sale,
sale, pledge, transfer or other disposition or encumbrance (or any transaction
or

7


--------------------------------------------------------------------------------


device that is designed to or could be expected to result in the transfer or the
disposition by any Person at any time in the future) of such Registrable
Security, and shall include the entering into of any swap, hedge or other
derivatives transaction or other transaction that transfers to another in whole
or in part any rights, economic benefits or risks of ownership, including by way
of settlement by delivery of such Registrable Security or other securities in
cash or otherwise.

“TWE Holdings II Trust” means TWE Holdings II Trust, a Delaware statutory trust.

“TW NY” has the meaning set forth in the recitals to this Agreement.

“TW NY APA” has the meaning set forth in the recitals to this Agreement.

“TWX” means Time Warner Inc. (f/k/a AOL Time Warner Inc.), a Delaware
corporation.

1.2           Capitalized Terms.  Capitalized terms used herein and in the
Schedules hereto and not otherwise defined shall have the respective meanings
ascribed to them in the TW NY APA.

1.3           Successor Laws, Rules, Regulations and Forms.  All references to
laws, rules, regulations and forms in this Agreement shall be deemed to be
references to the comparable successor thereto in effect at the time.


ARTICLE II

SALE OF REGISTRABLE SECURITIES; TRANSFER RESTRICTIONS

2.1           Sale of Registrable Securities. 


(A)           GENERAL.  THE STOCKHOLDER HEREBY AGREES TO TRANSFER OR CAUSE THE
TRANSFER OF REGISTRABLE SECURITIES SOLELY IN ACCORDANCE WITH AND SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.

 


(B)           INITIAL SALE.  SUBJECT TO THE INITIAL REGISTRATION STATEMENT
HAVING BEEN DECLARED EFFECTIVE BY THE COMMISSION: 

 

(I)            THE ISSUER AND THE STOCKHOLDER, TOGETHER WITH THE MANAGING
UNDERWRITERS, SHALL JOINTLY DETERMINE WHEN THE INITIAL SALE COMMENCEMENT DATE
SHALL OCCUR; IT BEING UNDERSTOOD THAT (A) SUCH DATE SHALL BE NO LATER THAN SUCH
TIME AS WOULD BE NECESSARY TO HAVE THE INITIAL SALE OCCUR BY THE INITIAL SALE
DEADLINE AND (B) THE ISSUER AND THE STOCKHOLDER SHALL COOPERATE IN GOOD FAITH TO
ENSURE THAT SUCH DATE SHALL BE MUTUALLY BENEFICIAL TO THE STOCKHOLDER AND THE
ISSUER; AND

 

(II)           NO LATER THAN THREE MONTHS AFTER THE DATE ON WHICH THE INITIAL
REGISTRATION STATEMENT IS DECLARED EFFECTIVE BY THE COMMISSION (THE “INITIAL
SALE DEADLINE”), THE STOCKHOLDER SHALL, PURSUANT TO THE INITIAL REGISTRATION
STATEMENT, SELL

8


--------------------------------------------------------------------------------


ALL OF THE INITIAL REGISTRABLE SECURITIES PURSUANT TO A SINGLE FIRM-COMMITMENT
UNDERWRITTEN PUBLIC OFFERING (THE “INITIAL SALE”); PROVIDED, HOWEVER, THAT SUCH
THREE MONTH PERIOD SHALL BE EXTENDED FOR A PERIOD OF TIME EQUAL TO THE LENGTH
OF:  (A) ANY BLACKOUT PERIOD; PLUS (B) THE NUMBER OF DAYS THAT ELAPSE FROM
(1) THE DATE ANY WRITTEN NOTICE CONTEMPLATED BY SECTION 6.3(A) IS GIVEN BY THE
ISSUER TO (2) THE DATE ON WHICH THE ISSUER DELIVERS TO THE STOCKHOLDER THE
SUPPLEMENT OR AMENDMENT CONTEMPLATED BY SECTION 6.3(A) OR THE DATE ON WHICH A
SUPPLEMENT OR AMENDMENT CONTEMPLATED BY SECTION 6.3(A) IS NO LONGER NECESSARY;
PLUS (C) A PERIOD OF TIME OF UP TO THREE MONTHS TO THE EXTENT THAT THE MAJORITY
MANAGING UNDERWRITERS DETERMINE THAT THE OFFERING SHOULD BE DELAYED DUE TO
MARKET CONDITIONS; PLUS (D) A PERIOD OF TIME OF UP TO THREE MONTHS TO THE EXTENT
THE MAJORITY MANAGING UNDERWRITERS DETERMINE THAT ANY MATERIAL EVENT AT THE
ISSUER HAS OCCURRED THAT WOULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE
OFFERING PRICE OF THE INITIAL REGISTRABLE SECURITIES IN ANY MATERIAL RESPECT
RELATIVE TO WHAT THE OFFERING PRICE WOULD BE EXPECTED TO BE IN THE ABSENCE OF
SUCH EXTENSION; PLUS (E) THE PERIOD DURING WHICH A STOP ORDER ISSUED BY THE
COMMISSION IS IN EFFECT; PROVIDED, FURTHER, THAT IN ADDITION TO ANY EXTENSION
DESCRIBED ABOVE, THE STOCKHOLDER MAY DELAY THE INITIAL SALE NO MORE THAN ONCE
(UNLESS SUCH DELAY IS IMMEDIATELY FOLLOWED BY AN EXTENSION DESCRIBED IN CLAUSE
(A), (B), (C), (D) OR (E) ABOVE, IN WHICH CASE THE STOCKHOLDER MAY, PURSUANT TO
THIS PROVISO, DELAY THE INITIAL SALE ONE ADDITIONAL TIME FOR EACH SEPARATE DELAY
PERIOD OR ONE OR MORE OF THE EXTENSIONS DESCRIBED IN CLAUSES (A), (B), (C), (D)
OR (E) ABOVE IS IN EFFECT) AND BY UP TO SEVENTY-TWO HOURS IF (X) SUCH DELAY
WOULD NOT REQUIRE ANY ADDITIONAL SALES EFFORTS BY THE ISSUER AND (Y) THE
MANAGING UNDERWRITERS UNANIMOUSLY AGREE THAT SUCH DELAY WILL NOT ADVERSELY
AFFECT THE OFFERING OR THE INITIAL SALE.  THE PARTIES ACKNOWLEDGE AND AGREE THAT
ANY EXTENSION OR DELAY DESCRIBED ABOVE SHALL BEGIN TO RUN UPON ITS OCCURRENCE 
REGARDLESS OF WHETHER A PRIOR EXTENSION IS IN EFFECT.

2.2           Grant of Rights.  The Issuer hereby grants registration rights to
the Stockholder upon the terms and conditions set forth in this Agreement.

2.3           Transfer Restrictions.  Except as expressly provided for in this
Agreement and subject to any Lock-up Agreements, the Stockholder shall not,
directly or indirectly, Transfer any Registrable Securities.

2.4           Rule 144 Sales.  Following the completion of the Initial Sale and
subject to any Lock-up Agreements, the Stockholder may effect a Transfer of any
of the remaining Registrable Securities then held by the Stockholder pursuant to
Rule 144 under the Securities Act.

2.5           Transfers to and from Escrow Agent.  The Stockholder may Transfer
Registrable Securities to and from the Escrow Agent pursuant to the Escrow
Agreement.

2.6           Transfer under Section 1145 Exemption.  Subject to any Lock-up
Agreements, the Stockholder may effect a Transfer of Registrable Securities to
the Adelphia Claimants pursuant to the Section 1145 Exemption.

9


--------------------------------------------------------------------------------


2.7           Transfer pursuant to SEC/DOJ Settlement.  The Stockholder may
Transfer Registrable Securities to the United States pursuant to the SEC/DOJ
Settlement.


ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1           Certain Acknowledgments of the Stockholder.  The Stockholder
acknowledges that all Registrable Securities will be issued pursuant to an
exemption from registration under the Securities Act and applicable state
securities laws and agrees not to Transfer such Registrable Securities in any
transaction which would be in violation of the Securities Act or applicable
state securities law.  The Stockholder acknowledges that the following legend
will appear on the certificates for the Registrable Securities reflecting the
foregoing restriction.  The Issuer shall, at the request of the Stockholder,
remove from each certificate evidencing Registrable Securities the following
legend if the Registrable Securities are being Transferred pursuant to a
Registration Statement or distributed to the Adelphia Claimants pursuant to the
Section 1145 Exemption or if the Issuer is reasonably satisfied (based upon an
opinion of counsel or other evidence) that the securities evidenced thereby may
be publicly sold without registration under the Securities Act; provided,
however, that the Issuer or Issuer’s counsel shall not be required to deliver an
opinion of counsel to the effect that the securities evidenced thereby may be
publicly sold without registration under the Securities Act unless Stockholder
Counsel shall have delivered an opinion, upon which the Issuer and Issuer’s
counsel are entitled to rely, to the effect that the securities evidenced
thereby may be publicly sold without registration under the Securities Act.

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, THE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR
ANY OTHER SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED, OR OTHERWISE ASSIGNED, EXCEPT (I) PURSUANT
TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH IS EFFECTIVE
UNDER ALL APPLICABLE SECURITIES LAWS, OR (II) UPON THE FURNISHING TO TIME WARNER
CABLE INC. BY THE HOLDER OF THIS CERTIFICATE OF AN OPINION OF COUNSEL OR OTHER
EVIDENCE REASONABLY ACCEPTABLE TO TIME WARNER CABLE INC. THAT SUCH SECURITIES
ARE NOT REQUIRED TO BE REGISTERED UNDER APPLICABLE SECURITIES LAWS.”

3.2           Representations and Warranties of the Stockholder.  The
Stockholder hereby represents and warrants to the Issuer as follows:

10


--------------------------------------------------------------------------------




(a)           Power, Binding Agreement.  The Stockholder is a corporation duly
organized, validly existing and in good standing under the laws of Delaware. 
The Stockholder has all requisite corporate power and authority to enter into
this Agreement.  The execution, delivery and performance by the Stockholder of
this Agreement have been duly and validly authorized and no additional
corporate, shareholder or similar authorization or consent is required in
connection with the execution, delivery and performance by the Stockholder of
this Agreement.  This Agreement constitutes a valid and legally binding
obligation of the Stockholder and (assuming due execution and delivery by the
other parties hereto) is enforceable  in accordance with its terms except as the
indemnification and contribution provisions contained in Article VII may be held
to be unenforceable as against public policy.


(B)           NO CONFLICTS.

(I)            THE EXECUTION, DELIVERY AND PERFORMANCE BY THE STOCKHOLDER OF
THIS AGREEMENT DOES NOT, AND THE CONSUMMATION BY THE STOCKHOLDER OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT, (A) VIOLATE ANY PROVISION
OF THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENT OF THE STOCKHOLDER,
(B) CONFLICT WITH, OR RESULT IN ANY VIOLATION OR BREACH OF, OR CONSTITUTE (WITH
OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) A DEFAULT (OR GIVE RISE TO A RIGHT
OF TERMINATION, CANCELLATION, MODIFICATION OR ACCELERATION OF ANY RIGHT OR
OBLIGATION) UNDER, REQUIRE A CONSENT OR WAIVER UNDER, CONSTITUTE A CHANGE IN
CONTROL UNDER, OR RESULT IN THE IMPOSITION OF ANY LIEN ON THE STOCKHOLDER’S
ASSETS UNDER, ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY NOTE, BOND,
MORTGAGE, INDENTURE, LEASE, LICENSE, CONTRACT, AGREEMENT OR INSTRUMENT TO WHICH
THE STOCKHOLDER IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES OR ASSETS MAY
BE BOUND, OR (C) CONFLICT WITH OR VIOLATE ANY PERMIT, CONCESSION, FRANCHISE,
LICENSE, JUDGMENT, INJUNCTION, ORDER, DECREE, STATUTE, LAW, ORDINANCE, RULE OR
REGULATION APPLICABLE TO THE STOCKHOLDER OR ANY OF ITS PROPERTIES OR ASSETS,
EXCEPT IN THE CASE OF CLAUSES (B) AND (C) OF THIS SECTION 3.2(B)(I) FOR ANY SUCH
CONFLICTS, VIOLATIONS, BREACHES, DEFAULTS, TERMINATIONS, CANCELLATIONS,
ACCELERATIONS OR LIENS AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT ON THE ABILITY OF THE STOCKHOLDER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE EFFECTIVENESS OF ANY
REGISTRATION STATEMENT.

(II)           NO CONSENT, APPROVAL, LICENSE, PERMIT, ORDER OR AUTHORIZATION OF,
OR REGISTRATION, DECLARATION, NOTICE OR FILING WITH, ANY GOVERNMENTAL ENTITY OR
ANY OTHER PERSON IS REQUIRED BY OR WITH RESPECT TO THE STOCKHOLDER IN CONNECTION
WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE
STOCKHOLDER OR THE CONSUMMATION BY THE STOCKHOLDER OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, OTHER THAN THE APPROVAL BY THE BANKRUPTCY COURT
(WHICH APPROVAL HAS BEEN OBTAINED AS OF THE DATE HEREOF) AND, WITH RESPECT TO
ANY REGISTRATION OR INCIDENTAL REGISTRATION, THE FILINGS AND OTHER ACTIONS
REQUIRED BY THE SECURITIES ACT, THE EXCHANGE ACT, THE RULES OF ANY STOCK
EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH THE REGISTRABLE SECURITIES ARE
TO BE LISTED, THE RULES OF ANY SELF-REGULATORY ORGANIZATION AND STATE SECURITIES
OR “BLUE SKY” LAWS, AND EXCEPT FOR ANY SUCH CONSENTS, APPROVALS, LICENSES,
PERMITS, ORDERS OR AUTHORIZATION, REGISTRATION, DECLARATION, NOTICES OR FILINGS
AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT
ON THE ABILITY OF THE STOCKHOLDER TO

11


--------------------------------------------------------------------------------




CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE EFFECTIVENESS
OF ANY REGISTRATION STATEMENT.

3.3           Representations and Warranties of the Issuer.  The Issuer hereby
represents and warrants to the Stockholder as follows:

(a)           Power, Binding Agreement.  The Issuer is a corporation duly
organized, validly existing and in good standing under the laws of Delaware. 
The Issuer has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  The execution,
delivery and performance by the Issuer of this Agreement have been duly and
validly authorized and no additional corporate, shareholder or similar
authorization or consent is required in connection with the execution, delivery
and performance by the Issuer of this Agreement.  This Agreement constitutes a
valid and legally binding obligation of the Issuer, and (assuming due execution
and delivery by the other parties hereto) is enforceable in accordance with its
terms, except as the indemnification and contribution provisions contained in
Article VII may be held to be unenforceable as against public policy and except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and by general equitable principles
(whether considered in a proceeding in equity or at law).

(b)           No Conflicts.

(i)            The execution, delivery and performance by the Issuer of this
Agreement does not, and the consummation by the Issuer of the transactions
contemplated by this Agreement will not, (A) violate any provision of the
charter, by-laws or other organizational document of the Issuer, (B) conflict
with, or result in any violation or breach of, or constitute (with or without
notice or lapse of time, or both) a default (or give rise to a right of
termination, cancellation, modification or acceleration of any right or
obligation) under, require a consent or waiver under, constitute a change in
control under, or result in the imposition of any lien on the Issuer’s assets
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or instrument to which the Issuer
is a party or by which it or any of its properties or assets may be bound, or
(C) conflict with or violate any permit, concession, franchise, license,
judgment, injunction, order, decree, statute, law, ordinance, rule or regulation
applicable to the Issuer or any of its properties or assets, except in the case
of clauses (B) and (C) of this Section 3.3(b)(i) for any such conflicts,
violations, breaches, defaults, terminations, cancellations, accelerations or
liens as would not, individually or in the aggregate, have a material adverse
effect on the Issuer or on the ability of the Issuer to consummate the
transactions contemplated by this Agreement or the effectiveness of any
Registration Statement.

(II)           NO CONSENT, APPROVAL, LICENSE, PERMIT, ORDER OR AUTHORIZATION OF,
OR REGISTRATION, DECLARATION, NOTICE OR FILING WITH, ANY GOVERNMENTAL ENTITY OR
ANY OTHER PERSON IS REQUIRED BY OR WITH RESPECT TO THE ISSUER IN CONNECTION WITH
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE ISSUER OR THE

12


--------------------------------------------------------------------------------




CONSUMMATION BY THE ISSUER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
OTHER THAN, WITH RESPECT TO ANY REGISTRATION OR INCIDENTAL REGISTRATION, FILINGS
AND OTHER ACTIONS REQUIRED BY THE SECURITIES ACT, THE EXCHANGE ACT, THE RULES OF
ANY STOCK EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH THE REGISTRABLE
SECURITIES ARE TO BE LISTED, THE RULES OF ANY SELF-REGULATORY ORGANIZATION AND
STATE SECURITIES OR “BLUE SKY” LAWS, AND EXCEPT FOR ANY SUCH CONSENTS,
APPROVALS, LICENSES, PERMITS, ORDERS OR AUTHORIZATION, REGISTRATION,
DECLARATION, NOTICES OR FILINGS AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT ON THE ISSUER OR ON THE ABILITY OF THE ISSUER TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE EFFECTIVENESS
OF ANY REGISTRATION STATEMENT.


ARTICLE IV

INITIAL REGISTRATION AND SALE; DEMAND REGISTRATION;
AND FINAL REGISTRATION

4.1           Initial Registration. 


(A)           EFFECTIVE INITIAL REGISTRATION.  SUBJECT TO SECTION 6.3, THE
ISSUER SHALL USE COMMERCIALLY REASONABLE EFFORTS (IT BEING UNDERSTOOD THAT
EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION AND FILING OF THE INITIAL
REGISTRATION STATEMENT AND THE LISTING OF THE INITIAL REGISTRABLE SECURITIES
SHALL NOT BE A FACTOR IN THE MEASUREMENT OF SUCH COMMERCIALLY REASONABLE
EFFORTS) TO: 

(I)            AS PROMPTLY AS REASONABLY PRACTICABLE FOLLOWING THE CLOSING,
PREPARE AND FILE A REGISTRATION STATEMENT ON FORM S-1 OR OTHER APPROPRIATE FORM
UNDER THE SECURITIES ACT (THE “INITIAL REGISTRATION STATEMENT”) COVERING THE
INITIAL SALE OF THE INITIAL REGISTRABLE SECURITIES ON A DELAYED BASIS PURSUANT
TO RULE 415 UNDER THE SECURITIES ACT (THE “INITIAL REGISTRATION”); IT BEING
UNDERSTOOD THAT SUCH INITIAL SALE SHALL BE EFFECTED SOLELY BY MEANS OF A SINGLE
FIRM-COMMITMENT UNDERWRITTEN PUBLIC OFFERING;

(II)           SUBJECT TO EXTENSIONS CONSENTED TO BY ADELPHIA (SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD), CAUSE THE INITIAL REGISTRATION STATEMENT TO BE
DECLARED EFFECTIVE BY THE COMMISSION AS PROMPTLY AS REASONABLY PRACTICABLE AFTER
SUCH FILING BUT NOT LATER THAN THE LATER OF (A) FIVE MONTHS FOLLOWING THE
CLOSING AND (B) JANUARY 31, 2007 (SUCH LATER DATE, THE “INITIAL REGISTRATION
DEADLINE”); IT BEING UNDERSTOOD THAT THE ISSUER AND THE STOCKHOLDER SHALL
COOPERATE IN GOOD FAITH TO ENSURE THAT, SUBJECT TO THE INITIAL REGISTRATION
DEADLINE, THE INITIAL REGISTRATION STATEMENT SHALL BE DECLARED EFFECTIVE AT A
TIME THAT IS MUTUALLY BENEFICIAL TO THE ISSUER AND THE STOCKHOLDER; AND

(III)          KEEP THE INITIAL REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE
UNTIL THE DATE WHICH IS THE EARLIER OF (A) THE TIME AT WHICH THE INITIAL
REGISTRABLE SECURITIES REQUIRED TO BE SOLD PURSUANT TO THIS AGREEMENT HAVE BEEN
SOLD AND (B) THE INITIAL SALE DEADLINE (SUBJECT TO EXTENSION PURSUANT TO
SECTION 2.1(B)(II)).

13


--------------------------------------------------------------------------------




(B)           METHOD OF DISPOSITION.  THE SALE OF INITIAL REGISTRABLE SECURITIES
PURSUANT TO THE INITIAL REGISTRATION STATEMENT SHALL BE MADE SOLELY BY MEANS OF
A SINGLE FIRM-COMMITMENT UNDERWRITTEN PUBLIC OFFERING.

4.2           Demand Registration. 


(A)           REQUEST FOR DEMAND REGISTRATION.  SUBJECT TO ANY LOCK-UP
AGREEMENTS, AT ANY TIME AFTER THE INITIAL SALE AND PRIOR TO THE EFFECTIVE DATE
OF THE REMAINDER PLAN, THE STOCKHOLDER MAY MAKE A SINGLE WRITTEN REQUEST TO THE
ISSUER TO REGISTER THE DEMAND SALE OF UP TO THE NUMBER OF REGISTRABLE SECURITIES
REMAINING AFTER THE COMPLETION OF THE INITIAL SALE STATED IN SUCH REQUEST (THE
“DEMAND REGISTRABLE SECURITIES”) ON THE APPROPRIATE FORM UNDER THE SECURITIES
ACT (THE “DEMAND REGISTRATION STATEMENT”); PROVIDED HOWEVER, THAT THE ISSUER
SHALL NOT BE OBLIGATED TO EFFECT THE DEMAND REGISTRATION UNLESS THE REASONABLY
EXPECTED NET PROCEEDS TO THE STOCKHOLDER FROM THE DEMAND SALE OF THE DEMAND
REGISTRABLE SECURITIES ARE, AS DETERMINED AT THE TIME OF SUCH REQUEST, IN EXCESS
OF $250 MILLION (THE “DEMAND REGISTRATION”).


(B)           EFFECTIVE DEMAND REGISTRATION.  SUBJECT TO SECTION 6.3, THE ISSUER
SHALL USE COMMERCIALLY REASONABLE EFFORTS (IT BEING UNDERSTOOD THAT EXPENSES
INCURRED IN CONNECTION WITH THE PREPARATION AND FILING OF THE DEMAND
REGISTRATION STATEMENT  AND THE LISTING OF THE DEMAND REGISTRABLE SECURITIES
SHALL NOT BE A FACTOR IN THE MEASUREMENT OF SUCH COMMERCIALLY REASONABLE
EFFORTS) TO:

(I)            PREPARE AND FILE THE DEMAND REGISTRATION STATEMENT AS PROMPTLY AS
REASONABLY PRACTICABLE AFTER THE ISSUER RECEIVES THE REQUEST UNDER
SECTION 4.2(A);

(II)           CAUSE THE DEMAND REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE
BY THE COMMISSION AS PROMPTLY AS REASONABLY PRACTICABLE AFTER THE ISSUER
RECEIVES SUCH REQUEST UNDER SECTION 4.2(A); AND

(III)          KEEP THE DEMAND REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE
UNTIL THE EARLIER OF (A) THE COMPLETION OF THE DEMAND SALE AND (B) THREE MONTHS
AFTER THE DATE THE DEMAND REGISTRATION STATEMENT IS DECLARED EFFECTIVE BY THE
COMMISSION; PROVIDED, HOWEVER, THAT SUCH THREE MONTH PERIOD SHALL BE EXTENDED
FOR A PERIOD OF TIME EQUAL TO THE LENGTH OF: (1) ANY BLACKOUT PERIOD; PLUS
(2) THE NUMBER OF DAYS THAT ELAPSE FROM (X) THE DATE ANY WRITTEN NOTICE
CONTEMPLATED BY SECTION 6.3(A) IS GIVEN BY THE ISSUER TO (Y) THE DATE ON WHICH
THE ISSUER DELIVERS TO THE STOCKHOLDER THE SUPPLEMENT OR AMENDMENT CONTEMPLATED
BY SECTION 6.3(A); PLUS (3) A PERIOD OF TIME OF UP TO THREE MONTHS TO THE EXTENT
THAT THE MAJORITY MANAGING UNDERWRITERS DETERMINE THAT THE OFFERING SHOULD BE
DELAYED DUE TO MARKET CONDITIONS; PLUS (4) A PERIOD OF TIME OF UP TO THREE
MONTHS TO THE EXTENT THE MAJORITY MANAGING UNDERWRITERS DETERMINE THAT ANY
MATERIAL EVENT AT THE ISSUER HAS OCCURRED THAT WOULD REASONABLY BE EXPECTED TO
ADVERSELY AFFECT THE OFFERING PRICE OF THE INITIAL REGISTRABLE SECURITIES
RELATIVE TO WHAT THE OFFERING PRICE WOULD BE EXPECTED TO BE IN THE ABSENCE OF
SUCH EXTENSION; PLUS (5) THE PERIOD DURING WHICH A STOP ORDER ISSUED BY THE
COMMISSION IS IN EFFECT.  THE PARTIES ACKNOWLEDGE AND

14


--------------------------------------------------------------------------------




AGREE THAT ANY EXTENSION DESCRIBED ABOVE SHALL BEGIN TO RUN UPON ITS OCCURRENCE
REGARDLESS OF WHETHER A PRIOR EXTENSION IS IN EFFECT.


(C)           METHOD OF DISPOSITION.  THE SALE OF DEMAND REGISTRABLE SECURITIES
PURSUANT TO THE DEMAND REGISTRATION STATEMENT SHALL BE MADE SOLELY BY MEANS OF A
SINGLE FIRM-COMMITMENT UNDERWRITTEN PUBLIC OFFERING.


(D)           REVOCATION OF DEMAND REGISTRATION.  DURING THE TERM OF THIS
AGREEMENT, THE STOCKHOLDER MAY REVOKE THE DEMAND REGISTRATION PRIOR TO THE
EFFECTIVE DATE OF THE DEMAND REGISTRATION STATEMENT; PROVIDED THAT SUCH REVOKED
DEMAND REGISTRATION SHALL COUNT AS THE DEMAND REGISTRATION FOR PURPOSES OF THIS
AGREEMENT UNLESS THE STOCKHOLDER HAS PROMPTLY REIMBURSED THE ISSUER FOR ALL
REGISTRATION EXPENSES ARISING FROM, IN CONNECTION WITH OR RELATING TO, SUCH
REVOKED DEMAND REGISTRATION; PROVIDED, FURTHER, THAT (I) THE STOCKHOLDER MAY
REVOKE THE DEMAND REGISTRATION FOLLOWING THE FILING OF THE DEMAND REGISTRATION
STATEMENT ONLY ON ONE OCCASION DURING THE TERM OF THIS AGREEMENT, AND (II) ONCE
THE “ROAD SHOW” IN RESPECT OF THE DEMAND SALE PURSUANT TO THE DEMAND
REGISTRATION HAS COMMENCED, IF THE STOCKHOLDER REVOKES THE DEMAND REGISTRATION,
THE ISSUER SHALL NOT BE OBLIGATED TO RESUME SUCH “ROAD SHOW” THAT HAS COMMENCED
OR TO ATTEND OR PARTICIPATE IN ANY OTHER “ROAD SHOW” IN RESPECT OF THE DEMAND
REGISTRATION.  UPON THE REVOCATION OF THE DEMAND REGISTRATION, THE ISSUER SHALL
BE PERMITTED TO WITHDRAW THE DEMAND REGISTRATION STATEMENT AND SHALL HAVE NO
FURTHER OBLIGATION OR OTHER LIABILITY PURSUANT TO THIS SECTION 4.2 WITH RESPECT
TO SUCH DEMAND REGISTRATION.


(E)           FINANCIAL INFORMATION REQUIREMENT.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS AGREEMENT, THE ISSUER SHALL NOT HAVE ANY OBLIGATION TO
REGISTER THE DEMAND REGISTRABLE SECURITIES PURSUANT TO THIS SECTION 4.2 IF
ADELPHIA FAILS TO SATISFY THE FINANCIAL INFORMATION REQUIREMENT.


(F)            REDUCTION OF DEMAND REGISTRABLE SECURITIES.  NOTWITHSTANDING THE
FOREGOING, IF THE STOCKHOLDER HAS REQUESTED A DEMAND REGISTRATION IN ACCORDANCE
WITH SECTION 4.2(A), AND THE NUMBER OF DEMAND REGISTRABLE SECURITIES THE
STOCKHOLDER IS PERMITTED TO INCLUDE IN THE OFFERING COVERED BY SUCH DEMAND
REGISTRATION IS REDUCED, PURSUANT TO SECTION 6.9 AND/OR THE COMCAST LETTER
AGREEMENT, TO BELOW 50% OF THE NUMBER OF DEMAND REGISTRABLE SECURITIES
ORIGINALLY REQUESTED BY THE STOCKHOLDER BECAUSE OF THE INCLUSION OF SHARES OF
CLASS A COMMON STOCK HELD BY ANOTHER STOCKHOLDER OF THE ISSUER, THE STOCKHOLDER
SHALL BE ENTITLED TO MAKE A REQUEST FOR ANOTHER DEMAND REGISTRATION PURSUANT TO
THIS SECTION 4.2.

4.3           Final Registration. 


(A)           EFFECTIVE FINAL REGISTRATION.  SUBJECT TO ANY LOCK-UP AGREEMENTS,
IF AT ANY TIME EITHER (X) ANY PARTY TO THIS AGREEMENT SHALL REASONABLY DETERMINE
THAT THE SECTION 1145 EXEMPTION IS NOT AVAILABLE TO EFFECT THE DISTRIBUTION
(COINCIDENT WITH THE EFFECTIVE DATE OF ANY REMAINDER PLAN) OF THE THEN REMAINING
REGISTRABLE SECURITIES (THE “FINAL REGISTRABLE SECURITIES”), BASED ON AN ORDER
OF THE BANKRUPTCY COURT, CLEAR STATEMENTS MADE BY THE STAFF OF THE COMMISSION OR
THE INABILITY

15


--------------------------------------------------------------------------------





OF  COUNSEL TO SUCH PARTY TO DELIVER AN OPINION TO THE EFFECT THAT THE SECTION
1145 EXEMPTION IS AVAILABLE, AND WITH THE CONCURRENCE OF THE OTHER PARTIES
HERETO (WHICH CONCURRENCE SHALL NOT BE UNREASONABLY WITHHELD) (PROVIDED THAT AS
PROMPTLY AS PRACTICABLE FOLLOWING SUCH DETERMINATION, SUCH PARTY SHALL PROVIDE
THE OTHER PARTY WITH WRITTEN NOTICE OF SUCH DETERMINATION TOGETHER WITH A COPY
OF SUCH ORDER OR MEMORANDUM SETTING FORTH THE COMMUNICATION WITH THE STAFF OF
THE COMMISSION OR SUCH PARTY’S COUNSEL), OR (Y) THE ISSUER SHALL DELIVER WRITTEN
NOTICE TO THE STOCKHOLDER ELECTING, IN ITS SOLE DISCRETION, TO EFFECT THE
DISTRIBUTION OF THE FINAL REGISTRABLE SECURITIES TO THE ADELPHIA CLAIMANTS
PURSUANT TO THE TERMS OF THIS SECTION 4.3 AND NOT IN RELIANCE ON SECTION 1145 OF
THE BANKRUPTCY CODE (PROVIDED THAT THE ISSUER MAY NOT MAKE SUCH ELECTION IF SUCH
ELECTION WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL DELAY (INCLUDING
ANY DELAY PURSUANT TO SECTION 6.3) RELATIVE TO WHEN SUCH DISTRIBUTION WOULD
OCCUR PURSUANT TO A CHAPTER 11 PLAN OF REORGANIZATION RESULTING IN A TERMINATION
EVENT OR WOULD OTHERWISE ADVERSELY AFFECT SUCH DISTRIBUTION IN ANY MATERIAL
RESPECT) (EACH SUCH NOTICE PURSUANT TO CLAUSE (X) OR (Y) ABOVE, A “FINAL
DISTRIBUTION NOTICE”), THEN, SUBJECT TO SECTION 6.3, AS PROMPTLY AS REASONABLY
PRACTICABLE FOLLOWING DELIVERY OF THE FINAL DISTRIBUTION NOTICE, THE ISSUER
SHALL USE COMMERCIALLY REASONABLE EFFORTS (IT BEING UNDERSTOOD THAT EXPENSES
INCURRED IN CONNECTION WITH THE PREPARATION AND FILING OF A REGISTRATION
STATEMENT AND THE LISTING OF THE FINAL REGISTRABLE SECURITIES TO BE DISTRIBUTED
PURSUANT TO THE FINAL REGISTRATION STATEMENT SHALL NOT BE A FACTOR IN THE
MEASUREMENT OF SUCH COMMERCIALLY REASONABLE EFFORTS) TO:

(I)            PREPARE AND FILE AS PROMPTLY AS REASONABLY POSSIBLE FOLLOWING
DELIVERY OF THE FINAL DISTRIBUTION NOTICE NO MORE THAN ONE REGISTRATION
STATEMENT ON THE APPROPRIATE FORM UNDER THE SECURITIES ACT (THE “FINAL
REGISTRATION STATEMENT”) EFFECTING REGISTRATION (THE “FINAL REGISTRATION”) OF
SUCH TRANSACTIONS INVOLVING FINAL REGISTRABLE SECURITIES AS ARE REQUIRED BY THE
COMMISSION TO BE REGISTERED SO THAT SUCH FINAL REGISTRABLE SECURITIES, WHEN
ISSUED TO THE ADELPHIA CLAIMANTS IN SUCH TRANSACTIONS, WILL BE FREELY TRADABLE
BY SUCH ADELPHIA CLAIMANTS AND NOT SUBJECT TO ANY RESALE RESTRICTIONS, EXCEPT TO
THE EXTENT THAT ANY SUCH ADELPHIA CLAIMANT IS AN AFFILIATE OF THE ISSUER OR AN
UNDERWRITER (AS DEFINED IN SECTION 1145(B) OF THE BANKRUPTCY CODE);

(II)           CAUSE THE FINAL REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE
BY THE COMMISSION AS PROMPTLY AS REASONABLY PRACTICABLE AFTER DELIVERY OF A
FINAL DISTRIBUTION NOTICE; AND

(III)          KEEP THE FINAL REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE
UNTIL THE TIME AT WHICH THE FINAL DISTRIBUTION HAS BEEN COMPLETED AND THE CLASS
A COMMON STOCK DISTRIBUTED THEREBY IS FREELY TRADABLE IN THE HANDS OF THE
DISTRIBUTEES, EXCEPT TO THE EXTENT THAT ANY SUCH DISTRIBUTEE IS AN AFFILIATE OF
THE ISSUER OR AN UNDERWRITER (AS DEFINED IN SECTION 1145(B) OF THE BANKRUPTCY
CODE); PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE ISSUER BE REQUIRED TO KEEP
THE FINAL REGISTRATION STATEMENT EFFECTIVE FOR MORE THAN A SIX MONTH PERIOD
FOLLOWING THE DATE ON WHICH THE RELEVANT CHAPTER 11 PLAN OF REORGANIZATION OF
ADELPHIA AND/OR ANY OF ITS AFFILIATES BECOMES EFFECTIVE.

16


--------------------------------------------------------------------------------




(B)           ADDITIONAL REGISTRATION.  NOTWITHSTANDING THE FOREGOING:

(I)            IF THE ISSUER MAKES THE ELECTION CONTEMPLATED BY SECTION
4.3(A)(Y) AND THE STOCKHOLDER MAKES A WRITTEN REQUEST, THE ISSUER SHALL FILE ONE
ADDITIONAL REGISTRATION STATEMENT TO ENABLE THE STOCKHOLDER TO DISTRIBUTE ANY
REMAINING REGISTRABLE SECURITIES TO THE ADELPHIA CLAIMANTS, TO THE EXTENT
REQUIRED BY THE COMMISSION SO THAT SUCH REGISTRABLE SECURITIES, WHEN ISSUED TO
THE ADELPHIA CLAIMANTS IN SUCH DISTRIBUTION, WILL BE FREELY TRADABLE BY SUCH
ADELPHIA CLAIMANTS AND NOT SUBJECT TO ANY RESALE RESTRICTIONS, EXCEPT TO THE
EXTENT THAT ANY SUCH ADELPHIA CLAIMANT IS AN AFFILIATE OF THE ISSUER OR AN
UNDERWRITER (AS DEFINED IN SECTION 1145(B) OF THE BANKRUPTCY CODE).  ANY SUCH
REGISTRATION PURSUANT TO THIS SECTION 4.3(B)(I) SHALL BE SUBJECT TO SECTION 6.3
AND SHALL OTHERWISE BE GOVERNED BY CLAUSES (I) THROUGH (III) OF SECTION  4.3(A)
ABOVE, EXCEPT THAT THE WORDS “DELIVERY OF THE FINAL DISTRIBUTION NOTICE” IN
SECTION 4.3(A)(I) AND (II) SHALL BE REPLACED WITH THE WORDS “DELIVERY OF THE
NOTICE UNDER SECTION 4.3(B)(I).”

(II)           IF AN ADDITIONAL REGISTRATION EVENT OCCURS AND THE STOCKHOLDER
MAKES A WRITTEN REQUEST, THE ISSUER SHALL FILE ONE ADDITIONAL REGISTRATION
STATEMENT TO REGISTER THE PUBLIC OFFERING BY THE STOCKHOLDER OF THE THEN
REMAINING REGISTRABLE SECURITIES FOR CASH IN TRANSACTIONS NOT INVOLVING AN
UNDERWRITER OR OTHER INTERMEDIARY (BUT NOT ANY RESALE TRANSACTIONS BY THE
RECIPIENTS OF SUCH REGISTRABLE SECURITIES).  ANY SUCH REGISTRATION PURSUANT TO
THIS SECTION 4.3(B)(II) SHALL BE SUBJECT TO SECTION 6.3 AND SHALL OTHERWISE BE
GOVERNED BY CLAUSES (I) THROUGH (III) OF SECTION  4.3(A) ABOVE, EXCEPT THAT (X)
THE WORDS “DELIVERY OF THE FINAL DISTRIBUTION NOTICE” IN SECTION 4.3(A)(I) AND
(II) SHALL BE REPLACED WITH THE WORDS “DELIVERY OF THE NOTICE UNDER SECTION
4.3(B)(II)”, AND (Y) THE ISSUER SHALL NOT BE REQUIRED TO KEEP EFFECTIVE THE
REGISTRATION STATEMENT FILED PURSUANT TO THIS SECTION 4.3(B)(II) FOR MORE THAN
ONE MONTH AFTER THE DATE OF ITS EFFECTIVENESS.


(C)           METHOD OF DISPOSITION.  THE FINAL REGISTRATION STATEMENT SHALL BE
USED SOLELY TO EFFECT (I) A DISTRIBUTION BY THE STOCKHOLDER OF ALL FINAL
REGISTRABLE SECURITIES TO THE ADELPHIA CLAIMANTS PURSUANT TO A CHAPTER 11 PLAN
OF REORGANIZATION CONFIRMED BY THE BANKRUPTCY COURT AND (II) TO THE EXTENT
REQUIRED BY THE COMMISSION SO THAT THE FINAL REGISTRABLE SECURITIES, WHEN ISSUED
TO THE ADELPHIA CLAIMANTS IN SUCH TRANSACTIONS, WILL BE FREELY TRADABLE BY SUCH
ADELPHIA CLAIMANTS AND NOT SUBJECT TO ANY RESALE RESTRICTIONS (EXCEPT TO THE
EXTENT THAT ANY SUCH ADELPHIA CLAIMANT IS AN AFFILIATE OF THE ISSUER OR AN
UNDERWRITER (AS DEFINED IN SECTION 1145(B) OF THE BANKRUPTCY CODE)), THE RESALE
OF THE REGISTRABLE SECURITIES (SUCH DISTRIBUTION DESCRIBED IN CLAUSES (I) AND
(II), THE “FINAL DISTRIBUTION”).

(d)           Restrictions on Solicitation of Votes.  The Stockholder and the
Issuer shall reasonably consult with each other no less than 60 days prior to
the making of any solicitation of votes of the Adelphia Claimants with respect
to a Final Distribution and shall use commercially reasonable efforts to
determine, based on clear statements made by the staff of the Commission, a
final order of the Bankruptcy Court or an opinion of counsel, whether the
Section 1145 Exemption is available.  The Stockholder, the Issuer and their
respective Affiliates shall not make and shall not cause to be made any
solicitation of a vote of Adelphia Claimants with respect to the Final
Distribution unless either (i) the Final Registration Statement covering such
Final Distribution and the related solicitation of the votes of Adelphia
Claimants is effective

17


--------------------------------------------------------------------------------




(or, to the extent permitted by securities laws and regulations, filed) at the
time of such solicitation, or (ii) the Stockholder and the Issuer have
reasonably determined, based on clear statements made by the staff of the
Commission, a final order of the Bankruptcy Court or an opinion of counsel to
the effect that the Section 1145 Exemption is available.

4.4           Underwriting.  The Initial Sale and the Demand Sale shall each be
in the form of a single firm-commitment underwritten public offering, and the
Managing Underwriters and Co-Managers for the Initial Sale and the Demand Sale
shall be selected in accordance with Section 6.8.

4.5           Termination Event.  Notwithstanding anything in this Agreement to
the contrary, if at any time a Termination Event shall occur, the Issuer and the
Stockholder shall have no further obligation or any other Liability under this
Agreement (except for any Liability arising prior to such date) and the Issuer
may immediately withdraw or terminate any Registration Statement, whether or not
effective as of such time.


ARTICLE V

INCIDENTAL OR “PIGGY-BACK” REGISTRATION

5.1           Issuer Incidental Registration.  At any time after the Closing, in
connection with either the Initial Registration or, if applicable, the Demand
Registration (but not in connection with the Final Registration), the Issuer
shall have the right, subject to the limitations set forth in Section 6.9, to
register Issuer Securities or securities for the account of any stockholder of
the Issuer other than the Stockholder; provided, however, that (i) the Issuer
shall not include any securities for the account of another Person (other than
pursuant to the Comcast Registration Rights Agreement) if inclusion of such
securities will adversely affect the relevant Disposition in any material
respect (it being understood that any potential or actual reductions pursuant to
Section 6.9 shall not be considered in the determination of any such adverse
effect), and (ii) the Issuer shall not include any securities of the Issuer for
the account of any Person other than the Stockholder unless such Person accepts
the terms of the underwritten offering as agreed upon between the Managing
Underwriters and the Stockholder.

5.2           Stockholder Incidental Registration.


(A)           AT ANY TIME AFTER THE COMPLETION OF THE INITIAL SALE, SUBJECT TO
ANY LOCK-UP AGREEMENTS, IF THE ISSUER PROPOSES TO FILE A REGISTRATION STATEMENT
WITH RESPECT TO AN OFFERING OF SECURITIES (OTHER THAN DEBT SECURITIES, OR
NON-PARTICIPATING PREFERRED EQUITY SECURITIES, WHICH ARE NOT EXCHANGEABLE FOR OR
CONVERTIBLE INTO OR OTHERWISE LINKED TO THE COMMON EQUITY OF THE ISSUER) BY THE
ISSUER FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANY STOCKHOLDER OF THE ISSUER
OTHER THAN THE STOCKHOLDER (OTHER THAN (I) A REGISTRATION STATEMENT ON FORM S-4
OR S-8 OR (II) A REGISTRATION STATEMENT RELATING TO THE ISSUANCE OF SECURITIES
AS CONSIDERATION IN ANY ACQUISITION BY THE ISSUER), THEN THE ISSUER SHALL GIVE
WRITTEN NOTICE (A “FILING NOTICE”) OF SUCH PROPOSED FILING TO THE STOCKHOLDER AT
LEAST FIVE BUSINESS DAYS BEFORE THE ANTICIPATED FILING DATE, WHICH NOTICE SHALL
DESCRIBE THE

18


--------------------------------------------------------------------------------





PROPOSED REGISTRATION AND DISTRIBUTION AND OFFER THE STOCKHOLDER THE OPPORTUNITY
TO REGISTER THE NUMBER OF REGISTRABLE SECURITIES AS THE STOCKHOLDER REQUESTS (AN
“INCIDENTAL REGISTRATION”). 


(B)           IF THE STOCKHOLDER HAS MADE A WRITTEN REQUEST TO THE ISSUER TO
PARTICIPATE IN THE INCIDENTAL REGISTRATION WITHIN FIVE BUSINESS DAYS AFTER
RECEIPT OF THE FILING NOTICE, THE ISSUER SHALL PERMIT THE STOCKHOLDER TO INCLUDE
UP TO ALL OF ITS REGISTRABLE SECURITIES (SUBJECT TO THE LIMITATIONS SET FORTH IN
SECTION 6.9) IN SUCH OFFERING ON THE SAME TERMS AND CONDITIONS AS THE SECURITIES
OF THE ISSUER OR FOR THE ACCOUNT OF SUCH OTHER STOCKHOLDER, AS THE CASE MAY BE,
INCLUDED THEREIN.  IN CONNECTION WITH ANY INCIDENTAL REGISTRATION UNDER THIS
SECTION 5.2 INVOLVING AN UNDERWRITTEN OFFERING, THE ISSUER SHALL NOT BE REQUIRED
TO INCLUDE ANY REGISTRABLE SECURITIES IN SUCH UNDERWRITTEN OFFERING UNLESS THE
STOCKHOLDER ACCEPTS THE TERMS OF THE UNDERWRITTEN OFFERING AS AGREED UPON BY THE
ISSUER AND SUCH OTHER STOCKHOLDERS, IF ANY.


ARTICLE VI

REGISTRATION PROCEDURES

6.1           Obligations of the Issuer.  In connection with any Registration
pursuant to Article IV or Incidental Registration in which the Stockholder is
including Registrable Securities pursuant to Article V:


(A)           THE ISSUER SHALL (I) BEFORE FILING A REGISTRATION STATEMENT,
PROSPECTUS, FREE WRITING PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO,
PROVIDE STOCKHOLDER COUNSEL AND ANY OTHER INSPECTOR WITH A REASONABLE
OPPORTUNITY TO REVIEW AND COMMENT ON SUCH REGISTRATION STATEMENT, EACH
PROSPECTUS INCLUDED THEREIN AND EACH FREE WRITING PROSPECTUS (AND EACH AMENDMENT
OR SUPPLEMENT THERETO) TO BE FILED WITH THE COMMISSION, SUBJECT TO SUCH
DOCUMENTS BEING UNDER THE ISSUER’S CONTROL AND (II) NOTIFY THE STOCKHOLDER,
STOCKHOLDER COUNSEL, AND EACH OTHER PARTY PARTICIPATING IN SUCH DISTRIBUTION OF
REGISTRABLE SECURITIES OF ANY STOP ORDER ISSUED OR THREATENED BY THE COMMISSION
AND USE COMMERCIALLY REASONABLE ACTION REQUIRED TO PREVENT THE ENTRY OF SUCH
STOP ORDER OR TO REMOVE IT IF ENTERED;


(B)           THE ISSUER SHALL, AS PROMPTLY AS PRACTICABLE, PREPARE AND FILE
WITH THE COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION
STATEMENT AND THE PROSPECTUS AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AS REQUIRED BY ARTICLE IV OF THIS AGREEMENT AND AS REQUIRED
TO REMOVE, OR PREVENT THE ISSUANCE OF, ANY STOP ORDER ISSUED OR THREATENED BY
THE COMMISSION;


(C)           THE ISSUER SHALL FURNISH TO THE STOCKHOLDER, PRIOR TO FILING A
REGISTRATION STATEMENT, AT LEAST ONE CONFORMED COPY OF SUCH REGISTRATION
STATEMENT AS IS PROPOSED TO BE FILED, AND THEREAFTER SHALL PROMPTLY FURNISH SUCH
NUMBER OF CONFORMED COPIES OF SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND
SUPPLEMENT THERETO (IN EACH CASE INCLUDING ALL EXHIBITS THERETO), AND THE
PROSPECTUS INCLUDED THEREIN (INCLUDING EACH PRELIMINARY PROSPECTUS AND ANY
PROSPECTUS FILED UNDER RULE 424 UNDER THE SECURITIES ACT) AS THE STOCKHOLDER MAY
REASONABLY REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF THE

19


--------------------------------------------------------------------------------





REGISTRABLE SECURITIES; IN ADDITION, THE ISSUER SHALL PROMPTLY AFTER RECEIPT
FURNISH TO THE STOCKHOLDER COPIES OF THE PORTIONS OF ANY AND ALL TRANSMITTAL
LETTERS AND ANY OTHER CORRESPONDENCE (INCLUDING COMMENT LETTERS) WITH THE
COMMISSION OR ANY OTHER GOVERNMENTAL ENTITY IN RESPECT OF SUCH REGISTRATION
STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO AND THAT RELATE TO THE SECTIONS
ENTITLED “PLAN OF DISTRIBUTION” OR “SELLING STOCKHOLDER” OR OTHER SECTIONS
CONTAINING INFORMATION PROVIDED BY THE STOCKHOLDER PURSUANT TO SECTION 6.2, AND
THE STOCKHOLDER SHALL HAVE THE RIGHT TO REQUEST THAT, SUBJECT TO THE TERMS OF
THIS AGREEMENT, THE ISSUER MODIFY ANY SUCH INFORMATION CONTAINED IN SUCH
REGISTRATION STATEMENT OR AMENDMENT AND SUPPLEMENT THERETO PERTAINING TO THE
STOCKHOLDER IN SUCH SECTIONS, AND THE ISSUER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO COMPLY WITH SUCH REQUEST (PROVIDED, HOWEVER, THAT THE ISSUER SHALL
NOT HAVE ANY OBLIGATION TO MODIFY ANY INFORMATION IF THE ISSUER REASONABLY
EXPECTS THAT SO DOING WOULD CAUSE THE REGISTRATION STATEMENT TO CONTAIN AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING);


(D)           THE ISSUER SHALL USE COMMERCIALLY REASONABLE EFFORTS (I) TO
REGISTER OR QUALIFY ALL REGISTRABLE SECURITIES AND OTHER SECURITIES COVERED BY
THE REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF
SUCH STATES OF THE UNITED STATES OF AMERICA WHERE AN EXEMPTION IS NOT AVAILABLE
AND AS THE STOCKHOLDER SHALL REASONABLY REQUEST, (II) TO KEEP SUCH REGISTRATION
OR QUALIFICATION IN EFFECT DURING THE PERIOD DURING WHICH THE REGISTRATION
STATEMENT IS REQUIRED TO BE EFFECTIVE PURSUANT TO THIS AGREEMENT, (III) TO
OBTAIN THE WITHDRAWAL OF ANY ORDER OR OTHER DETERMINATION SUSPENDING SUCH
REGISTRATION OR QUALIFICATION DURING THE PERIOD DURING WHICH THE REGISTRATION
STATEMENT IS REQUIRED TO BE EFFECTIVE PURSUANT TO THIS AGREEMENT AND (IV) TO
TAKE ANY OTHER ACTION WHICH MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE
THE STOCKHOLDER TO CONSUMMATE THE DISPOSITION OF THE RELEVANT REGISTRABLE
SECURITIES IN SUCH JURISDICTIONS, EXCEPT THAT THE ISSUER SHALL NOT FOR ANY SUCH
PURPOSE BE REQUIRED TO (A) QUALIFY GENERALLY TO DO BUSINESS AS A FOREIGN
CORPORATION IN ANY JURISDICTION WHEREIN IT WOULD NOT BUT FOR THE REQUIREMENTS OF
THIS CLAUSE (IV) BE OBLIGATED TO BE SO QUALIFIED, (B) SUBJECT ITSELF TO TAXATION
IN ANY SUCH JURISDICTION OR (C) CONSENT TO GENERAL SERVICE OF PROCESS IN ANY
SUCH JURISDICTION;


(E)           THE ISSUER SHALL ENTER INTO AND PERFORM CUSTOMARY AGREEMENTS
(INCLUDING UNDERWRITING AND INDEMNIFICATION AND CONTRIBUTION AGREEMENTS IN
CUSTOMARY FORM WITH THE MANAGING UNDERWRITERS, CO-MANAGERS OR OTHER COUNTERPARTY
AND REASONABLY ACCEPTABLE TO THE COUNTERPARTY) AND TAKE SUCH OTHER COMMERCIALLY
REASONABLE ACTIONS AS ARE REQUIRED IN ORDER TO EXPEDITE OR FACILITATE EACH
DISPOSITION (OTHER THAN THE FINAL DISTRIBUTION OR AN ADDITIONAL DISPOSITION) AND
SHALL PROVIDE ALL REASONABLE COOPERATION, INCLUDING CAUSING APPROPRIATE OFFICERS
TO ATTEND AND PARTICIPATE IN “ROAD SHOWS,” INCLUDING OTHER INFORMATION MEETINGS
ORGANIZED BY THE COUNTERPARTY, CUSTOMARY FOR SIMILAR DISPOSITIONS; PROVIDED,
HOWEVER, THAT THE ISSUER AND SUCH OFFICERS SHALL NOT BE OBLIGATED TO ATTEND OR
PARTICIPATE IN MORE THAN ONE “ROAD SHOW” IN CONNECTION WITH EACH SUCH
DISPOSITION, UNLESS SUCH “ROAD SHOW” HAS BEEN INTERRUPTED PURSUANT TO SECTION
6.3, IN WHICH CASE SUCH OFFICERS SHALL CONTINUE TO BE OBLIGATED TO ATTEND OR
PARTICIPATE IN ONE MORE “ROAD SHOW”;

 

20


--------------------------------------------------------------------------------



(F)            THE ISSUER SHALL MAKE AVAILABLE AT REASONABLE TIMES FOR
INSPECTION BY THE STOCKHOLDER, THE COUNTERPARTIES PARTICIPATING IN ANY
DISPOSITION (OTHER THAN THE FINAL DISTRIBUTION OR AN ADDITIONAL DISPOSITION),
STOCKHOLDER COUNSEL AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY ANY
COUNTERPARTY (EACH, AN “INSPECTOR” AND COLLECTIVELY, THE “INSPECTORS”), ALL
FINANCIAL AND OTHER RECORDS, CORPORATE DOCUMENTS OF THE ISSUER AND ITS
SUBSIDIARIES (COLLECTIVELY, THE “RECORDS”) AS ARE REASONABLY NECESSARY TO ENABLE
THEM TO EXERCISE THEIR DUE DILIGENCE RESPONSIBILITIES, AND CAUSE THE ISSUER’S
AND ITS SUBSIDIARIES’ OFFICERS, DIRECTORS AND EMPLOYEES, AND THE INDEPENDENT
PUBLIC ACCOUNTANTS OF THE ISSUER, TO DISCUSS THE BUSINESS AND AFFAIRS OF THE
ISSUER AND ITS SUBSIDIARIES, TO SUPPLY PROMPTLY ALL INFORMATION REASONABLY
REQUESTED BY ANY SUCH INSPECTOR IN CONNECTION WITH SUCH REGISTRATION STATEMENT
AND TO OTHERWISE REASONABLY COOPERATE IN THE DUE DILIGENCE PROCESS OF THE
INSPECTORS; PROVIDED, HOWEVER, THAT THE ISSUER SHALL BE UNDER NO OBLIGATION TO
PROVIDE ANY INFORMATION TO THE STOCKHOLDER, SUCH COUNTERPARTIES, STOCKHOLDER
COUNSEL OR ANY INSPECTOR, AND NO SUCH PARTY SHALL HAVE ACCESS TO ANY INFORMATION
THAT (X) CONSISTS OF THE TAX RETURNS (AS DEFINED IN THE TW NY APA) OF THE ISSUER
OR (Y) BASED ON ADVICE OF THE ISSUER’S COUNSEL, WOULD (I) REASONABLY BE EXPECTED
TO CREATE ANY LIABILITY UNDER APPLICABLE LAW, OR WAIVE ANY MATERIAL LEGAL
PRIVILEGE (PROVIDED THAT IN SUCH LATTER EVENT THE ISSUER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO COOPERATE TO PERMIT DISCLOSURE OF SUCH INFORMATION IN A
MANNER CONSISTENT WITH THE PRESERVATION OF SUCH LEGAL PRIVILEGE), (II) RESULT IN
THE DISCLOSURE OF ANY TRADE SECRETS OF THIRD PARTIES; OR (III) VIOLATE ANY
OBLIGATION OF THE ISSUER WITH RESPECT TO CONFIDENTIALITY (PROVIDED THAT, WITH
RESPECT TO CLAUSE (III), TO THE EXTENT SPECIFICALLY REQUESTED BY THE
STOCKHOLDER, THE ISSUER HAS IN GOOD FAITH SOUGHT TO OBTAIN A WAIVER REGARDING
THE POSSIBLE DISCLOSURE FROM THE THIRD PARTY TO WHOM IT OWES AN OBLIGATION OF
CONFIDENTIALITY);


(G)           IN PREPARATION FOR ANY DISPOSITION (OTHER THAN THE FINAL
DISTRIBUTION OR AN ADDITIONAL DISPOSITION), THE ISSUER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN “COLD COMFORT” LETTERS ADDRESSED TO THE ISSUER AND
THE COUNTERPARTIES AND DATED THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT
AND THE DATE OF THE CLOSING UNDER THE AGREEMENT RELATING TO SUCH DISPOSITION
FROM THE ISSUER’S INDEPENDENT PUBLIC ACCOUNTANTS, RELATING TO THE ISSUER’S
FINANCIAL INFORMATION, IN CUSTOMARY FORM AND COVERING SUCH MATTERS OF THE TYPE
CUSTOMARILY COVERED BY “COLD COMFORT” LETTERS DELIVERED IN A FIRM-COMMITMENT
UNDERWRITTEN PUBLIC OFFERING;


(H)           THE ISSUER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO FURNISH,
AT THE REQUEST OF THE STOCKHOLDER, ON THE DATE SUCH REGISTRABLE SECURITIES ARE
DELIVERED TO THE COUNTERPARTIES FOR SALE PURSUANT TO SUCH REGISTRATION STATEMENT
(OTHER THAN THE FINAL REGISTRATION STATEMENT OR AN ADDITIONAL REGISTRATION
STATEMENT), A SIGNED OPINION, DATED SUCH DATE, OF COUNSEL REPRESENTING THE
ISSUER FOR THE PURPOSES OF SUCH DISPOSITION (OTHER THAN THE FINAL DISTRIBUTION
OR AN ADDITIONAL DISPOSITION), ADDRESSED TO THE COUNTERPARTIES, COVERING SUCH
LEGAL MATTERS WITH RESPECT TO SUCH DISPOSITION IN RESPECT OF WHICH SUCH OPINION
IS BEING GIVEN AS THE COUNTERPARTIES AND THE STOCKHOLDER MAY REASONABLY REQUEST
AND ARE CUSTOMARILY INCLUDED IN SUCH OPINIONS RELATING TO TRANSACTIONS SIMILAR
TO SUCH DISPOSITION;


(I)            THE ISSUER SHALL COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS
OF THE COMMISSION, AND MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS

21


--------------------------------------------------------------------------------





REASONABLY PRACTICABLE BUT NO LATER THAN FIFTEEN MONTHS AFTER THE EFFECTIVE DATE
OF THE REGISTRATION STATEMENT, AN EARNINGS STATEMENT COVERING A PERIOD OF TWELVE
MONTHS BEGINNING AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, IN A
MANNER THAT SATISFIES THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND
RULE 158 THEREUNDER;


(J)            WITH RESPECT TO ANY DISPOSITION OR A DISTRIBUTION OF REGISTRABLE
SECURITIES TO THE ADELPHIA CLAIMANTS PURSUANT TO THE SECTION 1145 EXEMPTION, THE
ISSUER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL PURCHASE SHARES TO
BE LISTED ON THE NYSE AND TO THEREAFTER COMPLY WITH ALL APPLICABLE RULES OF THE
NYSE, AT OR PRIOR TO THE TIME OF THE RELEVANT DISPOSITION OR COMPLETION OF THE
DISTRIBUTION PURSUANT TO THE SECTION 1145 EXEMPTION, AS THE CASE MAY BE, SO AS
TO PERMIT THE CONTINUED LISTING OF SUCH SECURITIES ON THE NYSE, AND IF SUCH
LISTING ON THE NYSE HAS NOT BEEN EFFECTED WITHIN A REASONABLE PERIOD OF TIME
FOLLOWING THE FIRST DISPOSITION UNDER THIS AGREEMENT OR COMPLETION OF THE
DISTRIBUTION PURSUANT TO THE SECTION 1145 EXEMPTION, AS THE CASE MAY BE, THE
ISSUER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL PURCHASE SHARES TO
BE LISTED ON THE NASDAQ STOCK MARKET AND THEREAFTER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO COMPLY WITH ALL APPLICABLE RULES OF THE NASDAQ STOCK
MARKET SO AS TO PERMIT THE CONTINUED LISTING OF SUCH SECURITIES ON THE NASDAQ
STOCK MARKET;


(K)           THE ISSUER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL
REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT TO BE REGISTERED
WITH OR APPROVED BY SUCH GOVERNMENTAL ENTITIES AS MAY BE NECESSARY IN THE
WRITTEN OPINION OF COUNSEL TO THE ISSUER OR STOCKHOLDER COUNSEL TO ENABLE THE
STOCKHOLDER TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES WITHIN
THE UNITED STATES OF AMERICA;


(L)            THE ISSUER SHALL TIMELY KEEP STOCKHOLDER COUNSEL ADVISED AS TO
THE INITIATION AND PROGRESS OF ANY REGISTRATION OR INCIDENTAL REGISTRATION;


(M)          THE ISSUER SHALL COOPERATE WITH THE STOCKHOLDER AND EACH
UNDERWRITER PARTICIPATING IN THE DISPOSITION (OTHER THAN THE FINAL DISTRIBUTION
OR AN ADDITIONAL DISPOSITION) OF SUCH REGISTRABLE SECURITIES AND THEIR
RESPECTIVE COUNSEL IN CONNECTION WITH ANY FILINGS REQUIRED TO BE MADE WITH THE
NASD;


(N)           DURING THE TIME WHEN A PROSPECTUS IS REQUIRED TO BE DELIVERED
UNDER THE SECURITIES ACT, THE ISSUER SHALL PROMPTLY GIVE NOTICE TO THE
STOCKHOLDER (I) OF THE RECEIPT BY THE ISSUER OF ANY NOTIFICATION WITH RESPECT TO
THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF
THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION OR THE INITIATION OR
THREAT IN WRITING OF ANY PROCEEDING FOR SUCH PURPOSE, (II) OF THE OCCURRENCE OF
ANY OF THE EVENTS DESCRIBED IN SECTION 6.3(B)THAT RESULTS IN THE ISSUER DELAYING
OR NOT TAKING A REGISTRATION ACTION; AND (III) OF THE DETERMINATION BY THE
ISSUER THAT A POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WILL BE FILED
WITH THE COMMISSION; AND

22


--------------------------------------------------------------------------------





(O)           THE ISSUER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY
TAKE ALL OTHER STEPS NECESSARY TO EFFECT THE REGISTRATION OF THE REGISTRABLE
SECURITIES CONTEMPLATED HEREBY.

6.2           Obligations of the Stockholder.


(A)           IN CONNECTION WITH ANY DISPOSITION, THE STOCKHOLDER SHALL
(I) PROMPTLY FURNISH TO THE ISSUER IN WRITING SUCH INFORMATION WITH RESPECT TO
THE STOCKHOLDER AND THE DISPOSITION AS THE ISSUER MAY REASONABLY REQUEST OR AS
MAY BE REQUIRED BY LAW FOR USE IN CONNECTION WITH ANY RELATED REGISTRATION
STATEMENT OR PROSPECTUS AND ALL INFORMATION REQUIRED TO BE DISCLOSED IN ORDER TO
MAKE THE INFORMATION PREVIOUSLY FURNISHED TO THE ISSUER BY THE STOCKHOLDER NOT
MATERIALLY MISLEADING OR NECESSARY TO CAUSE SUCH REGISTRATION STATEMENT NOT TO
OMIT A MATERIAL FACT WITH RESPECT TO THE STOCKHOLDER NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING AND (II) PROVIDE THE ISSUER WITH THE
ADELPHIA FINANCIAL INFORMATION FOR USE IN THE PREPARATION OF ANY REGISTRATION
STATEMENT IN A TIMELY MANNER SO AS TO ENABLE THE ISSUER TO COMPLY WITH ITS
OBLIGATIONS UNDER ARTICLE IV AND SECTIONS 6.1 AND 6.3 OF THIS AGREEMENT.


(B)           THE STOCKHOLDER SHALL COMPLY WITH THE SECURITIES ACT AND THE
EXCHANGE ACT AND ALL APPLICABLE STATE SECURITIES LAWS AND COMPLY WITH ALL
APPLICABLE REGULATIONS IN CONNECTION WITH THE REGISTRATION AND THE DISPOSITION
OF THE REGISTRABLE SECURITIES.


(C)           THE STOCKHOLDER SHALL ENTER INTO AND PERFORM CUSTOMARY AGREEMENTS
(INCLUDING UNDERWRITING AND INDEMNIFICATION AND CONTRIBUTION AGREEMENTS IN
CUSTOMARY FORM WITH THE MANAGING UNDERWRITERS OR ANY OTHER COUNTERPARTY AND
REASONABLY ACCEPTABLE TO THE COUNTERPARTY) AND TAKE SUCH OTHER COMMERCIALLY
REASONABLE ACTIONS AS ARE REQUIRED IN ORDER TO EXPEDITE OR FACILITATE THE
DISPOSITION AND SHALL PROVIDE ALL REASONABLE COOPERATION CUSTOMARY FOR SIMILAR
DISPOSITIONS.


(D)           IN CONNECTION WITH ANY DISPOSITION, THE STOCKHOLDER AND ITS
AFFILIATES SHALL NOT USE ANY FREE WRITING PROSPECTUS WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ISSUER.


(E)           IN CONNECTION WITH ANY DISPOSITION, THE STOCKHOLDER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO ASSIST THE ISSUER IN RESPONDING TO PORTIONS
OF ANY AND ALL TRANSMITTAL LETTERS AND ANY OTHER CORRESPONDENCE (INCLUDING
COMMENT LETTERS) FROM THE COMMISSION OR ANY OTHER GOVERNMENTAL ENTITY IN RESPECT
OF ANY REGISTRATION STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO TO THE EXTENT
THAT SUCH PORTIONS PERTAIN TO THE STOCKHOLDER, THE ADELPHIA FINANCIAL
INFORMATION OR THE INFORMATION THE STOCKHOLDER HAS PROVIDED PURSUANT TO
SECTION 6.2; IT BEING UNDERSTOOD THAT MOST RELEVANT INFORMATION IS LIKELY TO BE
IN THE POSSESSION OF THE ISSUER OR COMCAST.


(F)            IN PREPARATION FOR ANY DISPOSITION (OTHER THAN THE FINAL
DISTRIBUTION OR AN ADDITIONAL DISPOSITION), THE STOCKHOLDER AND ADELPHIA SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN “COLD COMFORT” LETTERS ADDRESSED
TO THE ISSUER AND THE COUNTERPARTIES AND DATED THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT AND THE

23


--------------------------------------------------------------------------------





DATE OF THE CLOSING UNDER THE AGREEMENT RELATING TO SUCH DISPOSITION FROM
ADELPHIA’S INDEPENDENT PUBLIC ACCOUNTANTS WITH RESPECT TO THE ADELPHIA FINANCIAL
INFORMATION IN CUSTOMARY FORM AND COVERING SUCH MATTERS OF THE TYPE CUSTOMARILY
COVERED BY “COLD COMFORT” LETTERS DELIVERED IN A FIRM-COMMITMENT UNDERWRITTEN
PUBLIC OFFERING.


(G)           IN CONNECTION WITH THE REGISTRATION PROCESS WITH RESPECT TO EACH
DISPOSITION, THE STOCKHOLDER AND ADELPHIA SHALL:

(I)            USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE INDEPENDENT
AUDITOR OF ADELPHIA TO PROVIDE ANY CONSENTS WITH RESPECT TO THE ADELPHIA
FINANCIAL INFORMATION THAT ARE REQUIRED FOR OFFERINGS REGISTERED UNDER THE
SECURITIES ACT; AND

(II)           USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE INDEPENDENT
AUDITOR OF ADELPHIA TO COOPERATE IN EACH DISPOSITION, INCLUDING BY PARTICIPATING
IN MEETINGS, DRAFTING SESSIONS AND DUE DILIGENCE SESSIONS AND COOPERATING WITH
THE ISSUER IN GOOD FAITH TO RESPOND TO ANY COMMENTS FROM THE COMMISSION OR ANY
OTHER GOVERNMENTAL ENTITY WITH RESPECT TO THE ADELPHIA FINANCIAL INFORMATION.

6.3           Notice to Discontinue; Blackout Periods.


(A)           THE ISSUER SHALL PROMPTLY NOTIFY THE STOCKHOLDER (I) UPON
DISCOVERY THAT, OR UPON THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH, THE
PROSPECTUS OR THE REGISTRATION STATEMENT INCLUDES AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING, OR OF THE OCCURRENCE OF ANY EVENT
SPECIFIED IN SECTION 6.3(B) THAT RESULTS IN THE ISSUER DELAYING OR NOT TAKING A
REGISTRATION ACTION, (II) OF THE ISSUANCE BY THE COMMISSION OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR (III) OF ANY
WRITTEN REQUEST BY THE COMMISSION FOR (A) AMENDMENTS TO THE REGISTRATION
STATEMENT OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE
IN THE REGISTRATION STATEMENT, (B) SUPPLEMENTS OR AMENDMENTS TO THE PROSPECTUS
OR (C) ADDITIONAL INFORMATION.  IMMEDIATELY FOLLOWING ANY SUCH EVENT (X) UPON
THE REQUEST OF THE ISSUER, THE STOCKHOLDER SHALL SUSPEND THE USE OF THE
PROSPECTUS AND SHALL NOT SELL OR DISTRIBUTE ANY REGISTRABLE SECURITIES PURSUANT
TO THE REGISTRATION STATEMENT UNTIL THE STOCKHOLDER HAS RECEIVED COPIES OF THE
SUPPLEMENTED OR AMENDED PROSPECTUS OR UNTIL IT IS ADVISED BY THE ISSUER THAT THE
PROSPECTUS MAY BE USED, AND (Y) THE ISSUER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO, AS PROMPTLY AS PRACTICABLE OR IN THE CASE OF AN EVENT SPECIFIED IN
SECTION 6.3(B), BY THE END OF THE BLACKOUT PERIOD (AS DEFINED BELOW), IF
NECESSARY, PREPARE AND FILE A POST-EFFECTIVE AMENDMENT TO THE REGISTRATION
STATEMENT OR A SUPPLEMENT OR AMENDMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT
THAT WOULD BE INCORPORATED BY REFERENCE INTO THE REGISTRATION STATEMENT AND
PROSPECTUS SO THAT THE REGISTRATION STATEMENT DOES NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND
SUCH PROSPECTUS DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE,

24


--------------------------------------------------------------------------------





NOT MISLEADING AND PROMPTLY THEREAFTER DELIVER TO THE STOCKHOLDER A REASONABLE
NUMBER OF COPIES OF THE SUPPLEMENT OR AMENDMENT OF SUCH PROSPECTUS COMPLYING
WITH THE FOREGOING, AND, IN THE CASE OF A POST-EFFECTIVE AMENDMENT TO A
REGISTRATION STATEMENT, USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE IT TO BE
DECLARED EFFECTIVE AS PROMPTLY AS IS REASONABLY PRACTICABLE.


(B)           THE ISSUER SHALL NOT BE REQUIRED TO FILE ANY REGISTRATION
STATEMENT PURSUANT TO THIS AGREEMENT, FILE ANY AMENDMENT THERETO, FURNISH ANY
SUPPLEMENT OR AMENDMENT TO A PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT,
MAKE ANY OTHER FILING WITH THE COMMISSION, CAUSE ANY REGISTRATION STATEMENT OR
OTHER FILING WITH THE COMMISSION TO BECOME EFFECTIVE, OR TAKE ANY SIMILAR ACTION
(COLLECTIVELY, “REGISTRATION ACTIONS”) AND MAY WITHDRAW ANY REGISTRATION
STATEMENT OR OTHER FILING WITH THE COMMISSION, AND ANY AND ALL SALES OF
REGISTRABLE SECURITIES BY A HOLDER THEREOF PURSUANT TO A REGISTRATION STATEMENT
SHALL BE SUSPENDED FOR A PERIOD OF TIME (EACH SUCH PERIOD, A “BLACKOUT PERIOD”)
FOR SO LONG AS, IN THE GOOD FAITH JUDGMENT OF THE ISSUER (AS EVIDENCED BY A
CERTIFICATE OF AN OFFICER OF THE ISSUER), SUCH REGISTRATION ACTION WOULD
(I) MATERIALLY INTERFERE WITH BUSINESS ACTIVITIES OR PLANS OF THE ISSUER,
(II) ADVERSELY AFFECT THE ISSUER OR THE ISSUER’S TRADING MARKETS, (III) REQUIRE
THE DISCLOSURE OF MATERIAL NON-PUBLIC INFORMATION WHICH DISCLOSURE WOULD BE
DETRIMENTAL TO THE ISSUER, (IV) REQUIRE THE INCLUSION OF FINANCIAL STATEMENTS OF
THE ISSUER OR ANY BUSINESS ACQUIRED BY THE ISSUER THAT ARE NOT THEN AVAILABLE OR
(V) BE PROHIBITED BY THE COMCAST LETTER AGREEMENT FOR THE PERIODS SET FORTH
THEREIN.  UPON THE OCCURRENCE OF ANY CONDITION DESCRIBED IN CLAUSE (I), (II),
(III), (IV) OR (V) OF THE FIRST SENTENCE OF THIS SECTION 6.3(B), THE ISSUER
SHALL GIVE PROMPT NOTICE THEREOF TO THE STOCKHOLDER IF IT INTENDS TO DELAY ANY
OF THE REGISTRATION ACTIONS AND/OR SUSPEND SALES OF REGISTRABLE SECURITIES. 
UPON THE TERMINATION OF THE CONDITION DESCRIBED IN CLAUSE (I), (II), (III), (IV)
OR (V) OF THE FIRST SENTENCE OF THIS SECTION 6.3(B), THE ISSUER SHALL GIVE
PROMPT NOTICE TO THE STOCKHOLDER AND SHALL PROMPTLY PROCEED WITH THE
REGISTRATION ACTIONS AND MAKE ANY OTHER FILING WITH THE COMMISSION REQUIRED OF
IT OR TERMINATE ANY SUSPENSION OF SALES OR DISTRIBUTION IT HAS PUT INTO EFFECT
AND SHALL TAKE SUCH OTHER COMMERCIALLY REASONABLE ACTIONS TO PERMIT THE
DISPOSITION OF REGISTRABLE SECURITIES AS CONTEMPLATED BY THIS AGREEMENT.


(C)           IN THE EVENT THAT THE ISSUER DECLARES A BLACKOUT PERIOD PURSUANT
TO SECTION 6.3(B) WITH RESPECT TO THE DEMAND REGISTRATION, THE STOCKHOLDER SHALL
HAVE THE RIGHT TO REVOKE SUCH DEMAND REGISTRATION WITHOUT SUCH REQUEST COUNTING
AS A REVOCATION OF A DEMAND REGISTRATION FOR PURPOSES OF SECTION 4.2(D) AND
WITHOUT ANY LIABILITY FOR REGISTRATION EXPENSES ARISING FROM, IN CONNECTION WITH
OR RELATING TO, SUCH REVOKED DEMAND REGISTRATION.

6.4           Reports and Materials to be Filed under the Securities Act and the
Exchange Act.  The Issuer shall timely file the reports and materials required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations adopted by the Commission thereunder (including but not limited
to the reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c) of Rule 144) and, following the completion of the Initial Sale,
shall take all commercially reasonable actions as the Stockholder or any broker
or dealer facilitating a sale of Registrable Securities may reasonably request
to enable the Stockholder to sell Registrable Securities

25


--------------------------------------------------------------------------------




without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or (b) any similar rules or regulations hereafter
adopted by the Commission.  Upon the request of the Stockholder, the Issuer
shall deliver to the Stockholder a written statement as to whether it has
complied with such requirements.

6.5           Registration Expenses.  The Issuer shall pay all Registration
Expenses (as defined below) arising from or incident to the Initial
Registration; provided, however, that the Stockholder shall bear the expense of
any broker’s commission or underwriter’s discount, fee or commission relating to
the Initial Registrable Securities included in the Initial Registration and the
Initial Sale and the fees, disbursements and expenses of the Stockholder’s
counsel and accountants (except to the extent such accountants’ expenses are
contemplated to be paid by the Issuer pursuant to the TW NY APA).  The
Stockholder shall pay all Registration Expenses arising from or incident to the
Demand Registration, the Final Registration, each Additional Registration, the
Demand Sale, the Final Distribution and each Additional Disposition, including
the expense of any broker’s commission or underwriter’s discount, fee or
commission relating to such Registration and Disposition, provided, however,
that the Issuer shall bear the portion of the Registration Expenses that is
equal to the incremental amount incurred as a result of the participation of the
Issuer or any Person other than the Stockholder in a Demand Sale, Final
Distribution or Additional Disposition.  In connection with any Incidental
Registration, the Stockholder shall bear the portion of the Registration
Expenses that is equal to the incremental amount incurred as a result of the
Stockholder’s participation in the Incidental Registration. The Issuer shall pay
all fees and expenses payable in connection with the listing of the securities
on any securities exchange.  “Registration Expenses” means all expenses arising
from or incident to any Registration or Incidental Registration, including any
and all expenses incident to performance of or compliance with any registration
or marketing of securities pursuant to this Agreement, including:  (a) the fees,
disbursements and expenses of Issuer’s counsel and accountants in connection
with this Agreement and the performance of the Issuer’s counsel and accountants
in connection with this Agreement and the performance of the Issuer’s
obligations hereunder; (b) all expenses, including filing fees, in connection
with the preparation, printing and filing of any Registration Statement, any
Prospectus or preliminary Prospectus, any other offering document and amendments
and supplements thereto and the mailing and delivering of copies thereof to any
underwriters and dealers; (c) the cost of printing or producing any agreements
among underwriters, underwriting agreements, and blue sky or legal investment
memoranda, any selling agreements and any other documents in connection with the
offering, sale, distribution or delivery of the securities to be disposed of;
(d) all expenses in connection with the qualification of the securities to be
disposed of for offering and sale or distribution under state securities laws,
including the fees and disbursements of counsel for the underwriters in
connection with such qualification and in connection with any blue sky and legal
investment surveys; (e) the filing fees incident to securing any required review
by the NASD of the terms of the sale or distribution of the securities to be
disposed of; (f) transfer agents’ and registrars’ fees and expenses and the fees
and expenses of any other agent or trustee appointed in connection with such
offering; (g) all security engraving and security

26


--------------------------------------------------------------------------------




printing expenses; (h) any other fees and disbursements of underwriters
customarily paid by the issuers of securities; and (i) the costs and expenses of
the Issuer relating to analyst or investor presentations or any “road show”
undertaken in connection with the registration and/or marketing of any
Registrable Securities.  Without limiting the generality of the foregoing, in no
event shall the Issuer or any of its Affiliates bear any Registration Expenses
of or relating to resales of Class A Common Stock by Adelphia Claimants in the
Final Distribution or any Additional Distribution.

6.6           CONFIDENTIALITY.  ANY RECORDS PROVIDED IN CONNECTION WITH
SECTION 6.1(F) THAT THE ISSUER DETERMINES, IN GOOD FAITH, TO BE CONFIDENTIAL AND
WHICH IT NOTIFIES THE INSPECTORS ARE CONFIDENTIAL SHALL NOT BE PUBLICLY
DISCLOSED BY THE INSPECTORS (AND THE INSPECTORS SHALL CONFIRM THEIR AGREEMENT IN
WRITING IN ADVANCE TO THE ISSUER IF THE ISSUER SHALL SO REQUEST) UNLESS (A) THE
DISCLOSURE OF SUCH RECORDS IS NECESSARY, IN THE ISSUER’S REASONABLE JUDGMENT, TO
AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN THE REGISTRATION STATEMENT,
(B) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A SUBPOENA OR OTHER ORDER
FROM A COURT OF COMPETENT JURISDICTION AFTER EXHAUSTION OF ALL APPEALS THEREFROM
OR (C) THE INFORMATION IN SUCH RECORDS WAS KNOWN TO THE INSPECTORS ON A
NON-CONFIDENTIAL BASIS PRIOR TO ITS DISCLOSURE BY THE ISSUER OR HAS BEEN MADE
GENERALLY AVAILABLE TO THE PUBLIC OR OTHERWISE BECOMES AVAILABLE ON A
NON-CONFIDENTIAL BASIS.  THE STOCKHOLDER AGREES THAT IT SHALL, UPON LEARNING
THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN A COURT OF COMPETENT JURISDICTION,
GIVE PROMPT NOTICE TO THE ISSUER AND ALLOW THE ISSUER, AT THE ISSUER’S EXPENSE,
TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF THE RECORDS DEEMED
CONFIDENTIAL.

6.7           Lock-Up Agreements.


(A)           IF REQUESTED IN WRITING BY ANY MANAGING UNDERWRITER IN CONNECTION
WITH THE INITIAL REGISTRATION, DEMAND REGISTRATION OR ANY INCIDENTAL
REGISTRATION, EACH OF THE STOCKHOLDER AND THE ISSUER SHALL EXECUTE AND DELIVER
AGREEMENTS (“LOCK-UP AGREEMENTS”) CONTAINING SUCH CUSTOMARY RESTRICTIONS ON ITS
ABILITY TO TRANSFER REGISTRABLE SECURITIES AS SUCH MANAGING UNDERWRITER MAY
REASONABLY REQUEST; PROVIDED THAT SUCH RESTRICTIONS SHALL BE THE SAME FOR ALL
PARTIES TO THIS AGREEMENT (EXCEPT THAT, WITH RESPECT TO THE FINAL DISTRIBUTION
OR ANY DISTRIBUTION UNDER SECTION 1145 OF THE BANKRUPTCY CODE, IF AGREED TO BY
THE MANAGING UNDERWRITERS, THE RESTRICTION ON THE STOCKHOLDER MAY BE SHORTER
THAN THAT APPLICABLE TO THE ISSUER) AND SHALL NOT HAVE A DURATION IN EXCESS OF
THE SHORTEST PERIOD REQUIRED BY THE MANAGING UNDERWRITERS AND IN ANY EVENT NOT
MORE THAN 180 DAYS AFTER THE COMPLETION OF SUCH OFFERING.  ANY LOCK-UP
AGREEMENTS SHALL NOT PROHIBIT THE FILING OF THE FINAL REGISTRATION STATEMENT
(AND THE REGISTRATION ACTIONS RELATED THERETO) OR THE SOLICITATION OF VOTES OF
THE ADELPHIA CLAIMANTS WITH RESPECT TO THE APPROVAL OF THE FINAL DISTRIBUTION. 
ANY LOCK-UP AGREEMENTS EXECUTED BY THE STOCKHOLDER SHALL CONTAIN PROVISIONS
NAMING THE ISSUER AS INTENDED THIRD-PARTY BENEFICIARIES THEREOF AND REQUIRING
THE PRIOR WRITTEN CONSENT OF THE ISSUER FOR ANY AMENDMENTS THERETO OR WAIVERS
THEREOF.  ANY LOCK-UP AGREEMENTS EXECUTED BY THE ISSUER SHALL CONTAIN PROVISIONS
NAMING THE STOCKHOLDER AS INTENDED THIRD-PARTY BENEFICIARIES THEREOF AND
REQUIRING THE PRIOR WRITTEN CONSENT OF THE STOCKHOLDER FOR ANY AMENDMENTS
THERETO OR WAIVERS THEREOF.

27


--------------------------------------------------------------------------------





(B)           THE ISSUER SHALL USE BEST EFFORTS TO CAUSE ALL OF ITS EXECUTIVE
OFFICERS AND DIRECTORS TO EXECUTE LOCK-UP AGREEMENTS THAT CONTAIN RESTRICTIONS
THAT ARE NO LESS RESTRICTIVE THAN THE RESTRICTIONS CONTAINED IN THE LOCK-UP
AGREEMENTS EXECUTED BY THE ISSUER.  THE TERMS OF ANY UNDERWRITING AGREEMENT
ENTERED INTO UNDER THIS AGREEMENT SHALL PROVIDE THAT THE MANAGING UNDERWRITERS
WILL NOT WAIVE THE LOCK-UP PROVISIONS APPLICABLE TO ANY 5% OR GREATER
STOCKHOLDER OF THE ISSUER (OTHER THAN COMCAST OR TWE HOLDINGS II TRUST) WITHOUT
GRANTING A SIMILAR WAIVER TO THE STOCKHOLDER.  IN ADDITION, SUCH UNDERWRITING
AGREEMENT SHALL ALSO PROVIDE THAT TO THE EXTENT ANY OTHER STOCKHOLDER (OTHER
THAN COMCAST OR TWE HOLDINGS II TRUST) HAS SHARES BEING SOLD IN THE SAME
REGISTRATION AS THE STOCKHOLDER, SUCH STOCKHOLDER SHALL BE SUBJECT TO A LOCK-UP
AGREEMENT CONTAINING RESTRICTIONS AT LEAST AS RESTRICTIVE AS THOSE IMPOSED ON
THE STOCKHOLDER.

6.8           Selection of Underwriters.  In connection with the Initial
Registration and the Demand Registration, the Issuer and the Stockholder shall
select, in the aggregate, three nationally-recognized investment banking firms
as the Managing Underwriters and such number of (x) additional Managing
Underwriters and (y) nationally-recognized investment banking firms as co-lead
managers (or the equivalent) (the “Co-Managers”), in each case, as determined by
the Issuer in its discretion, and in accordance with the following:


(A)           THE ISSUER SHALL HAVE THE RIGHT TO SELECT TWO OF THE THREE
MANAGING UNDERWRITERS, THE IDENTITY OF WHICH SHALL BE SUBJECT TO THE CONSENT OF
THE STOCKHOLDER, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD;


(B)           THE STOCKHOLDER SHALL HAVE THE RIGHT TO SELECT ONE OF THE THREE
MANAGING UNDERWRITERS, THE IDENTITY OF WHICH SHALL BE SUBJECT TO THE CONSENT OF
THE ISSUER, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD;


(C)           IF THE ISSUER ELECTS TO HAVE ADDITIONAL MANAGING UNDERWRITERS,
EACH OF THE ISSUER AND THE STOCKHOLDER SHALL HAVE THE RIGHT TO SELECT THE SAME
NUMBER OF SUCH ADDITIONAL MANAGING UNDERWRITERS (IN EACH CASE, SUBJECT TO THE
CONSENT OF THE OTHER PARTY, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD);


(D)           EACH OF THE ISSUER AND THE STOCKHOLDER SHALL HAVE THE RIGHT TO
SELECT THE SAME NUMBER OF CO-MANAGERS (IN EACH CASE, SUBJECT TO THE CONSENT OF
THE OTHER PARTY WITH RESPECT TO THE IDENTITY OF SUCH CO-MANAGERS, SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD); AND


(E)           THE ISSUER SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO
DESIGNATE THE GLOBAL COORDINATOR(S) AND THE STABILIZATION AGENT.

Notwithstanding the foregoing, in the event that Comcast exercises its right to
select one co-lead manager (or the equivalent) with respect to the offering
pursuant to Section 6.9 of the Comcast Registration Rights Agreement, any
co-lead manager (or the equivalent) selected by Comcast shall serve as a
Co-Manager in connection with such offering but shall be in addition to any of
the Managing Underwriters, additional Managing Underwriters or Co-Managers
described above.

28


--------------------------------------------------------------------------------




 

6.9           Priority.  In any public offering of equity securities of the
Issuer (including pursuant to Article IV or Article V), if any Managing
Underwriter determines in good faith that the registration of all or part of
such securities requested to be included would have a material and adverse
effect on the success of such offering, then the securities to be included in
such offering shall be reduced by the Managing Underwriter as follows:


(A)           WITH RESPECT TO ANY REGISTRATION,

(I)            FIRST, FROM ANY ISSUER SECURITIES OR OTHER SECURITIES (OTHER THAN
DEBT SECURITIES, OR NON-PARTICIPATING PREFERRED EQUITY SECURITIES, NOT
EXCHANGEABLE FOR OR CONVERTIBLE INTO OR OTHERWISE LINKED TO THE COMMON EQUITY OF
THE ISSUER) FOR THE ACCOUNT OF THE ISSUER AND ANY PERSON OTHER THAN THE
STOCKHOLDER PROPOSED TO BE INCLUDED IN SUCH OFFERING, UNTIL SUCH ISSUER
SECURITIES HAVE, IF NECESSARY, BEEN REDUCED TO ZERO; AND

(II)           SECOND, SUBJECT TO CLAUSE (C) BELOW, FROM ANY REGISTRABLE
SECURITIES HELD BY THE STOCKHOLDER;


(B)           WITH RESPECT TO ANY OTHER PUBLIC OFFERING,

(I)            FIRST, FROM ANY REGISTRABLE SECURITIES HELD BY THE STOCKHOLDER TO
BE INCLUDED IN SUCH OFFERING, UNTIL SUCH REGISTRABLE SECURITIES HAVE, IF
NECESSARY, BEEN REDUCED TO ZERO; AND

(II)           SECOND, FROM ANY ISSUER SECURITIES OR OTHER SECURITIES (OTHER
THAN DEBT SECURITIES, OR NON-PARTICIPATING PREFERRED EQUITY SECURITIES, NOT
EXCHANGEABLE FOR OR CONVERTIBLE INTO OR OTHERWISE LINKED TO THE COMMON EQUITY OF
THE ISSUER) FOR THE ACCOUNT OF THE ISSUER AND ANY STOCKHOLDER OF THE ISSUER
OTHER THAN THE STOCKHOLDER PROPOSED TO BE INCLUDED IN SUCH OFFERING.

Notwithstanding the foregoing, no reduction pursuant to this Section 6.9 shall
be made in the number of Initial Registrable Securities required to be included
in the Initial Registration or the Initial Sale pursuant to Sections 2.1 and 4.1
unless one or more holders of Issuer Securities other than the Stockholder and
the Issuer are participating in the Initial Registration or the Initial Sale, in
which case such reduction shall be made pro rata (unless the stockholders
participating in the offering agree otherwise, subject to the proviso below) as
to all securities (other than debt securities, or non-participating preferred
equity securities, not exchangeable for or convertible into or otherwise linked
to the common equity of the Issuer) proposed to be included in such offering;
provided, however, that in all events, following any such reductions, such
offering shall include a number of shares of Class A Common Stock equal to or
greater than the Initial Number of Shares.  If the number of shares of Class A
Common Stock sold by the Stockholder and the other selling stockholders in such
offering equals or exceeds the Initial Number of Shares, the Stockholder shall
be deemed to have satisfied its obligations under Section 2.1(b)(ii).

29


--------------------------------------------------------------------------------




 

6.10         Pricing.  The offering price of the Registrable Securities and the
gross spread in a Disposition (other than the Final Distribution or an
Additional Disposition) shall be determined by the Stockholder, following
consultation with the Issuer and in accordance with the recommendations of the
Managing Underwriters and, in the case of the Initial Sale, as necessary to
effectuate such Disposition.


ARTICLE VII

INDEMNIFICATION

7.1           Indemnification by the Issuer.  The Issuer agrees to indemnify and
hold harmless the Stockholder, its partners, directors, officers, trustees,
other Affiliates, agents and representatives and each Person who controls
(within the meaning of Section 15 of the Securities Act) the Stockholder from
and against any and all losses, claims, damages, liabilities and expenses, or
any action or proceeding in respect thereof (including reasonable costs of
investigation and reasonable attorneys’ fees and expenses) (each, a “Liability”
and collectively, “Liabilities”) arising out of or based upon (a) any untrue
statement or alleged untrue statement of a material fact contained in the
Disclosure Package, the Registration Statement, the Prospectus or in any
amendment or supplement thereto; and (b) the omission or alleged omission to
state in the Disclosure Package, the Registration Statement, the Prospectus or
in any amendment or supplement thereto any material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that the Issuer shall not be liable (i) in any such case to the extent
that any such Liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such Disclosure
Package, Registration Statement, Prospectus or preliminary prospectus or
amendment or supplement thereto in reliance upon and in conformity with written
information furnished to the Issuer by or on behalf of the Stockholder
(including the information provided pursuant to Section 6.2), specifically for
inclusion therein or, in the case of information provided pursuant to Section
6.2(a)(ii), for use in the preparation thereof; and (ii) for any Liability if
(A) the Issuer has notified the Stockholder to suspend use of the Prospectus
pursuant to Section 6.3(a) or (b); (B) the Stockholder continues to use the
relevant Prospectus notwithstanding such notice; and (C) such Liability arises
from or is based upon an untrue statement or alleged untrue statement of any
material fact or omission to state a material fact that was cured in the
supplemented or amended Prospectus contemplated by Section 6.3(a) or (b).

7.2           Indemnification by the Stockholder.  In connection with any
offering (including any Disposition) in which the Stockholder is participating
pursuant to Article IV or Article V, the Stockholder agrees to indemnify and
hold harmless the Issuer, any underwriter retained by the Issuer, their
respective directors, officers, other Affiliates and each Person who controls
the Issuer or such underwriter (within the meaning of Section 15 of the
Securities Act) from and against any and all Liabilities arising out of or based
upon (a) any untrue statement or alleged untrue statement of a material fact
contained in the Disclosure Package, the Registration Statement, the Prospectus
or in any amendment or supplement thereto; and (b) the omission or alleged

30


--------------------------------------------------------------------------------




omission to state in the Disclosure Package, the Registration Statement, the
Prospectus or in any amendment or supplement thereto any material fact required
to be stated therein or necessary to make the statements therein not misleading
to the extent such Liabilities arise out of or are based upon written
information furnished by the Stockholder or on the Stockholder’s behalf
specifically for inclusion in or, in the case of information provided pursuant
to Section 6.2(a)(ii), for use in the preparation of, the Disclosure Package,
the Registration Statement, the Prospectus or any amendment or supplement
thereto relating to the Registrable Securities as provided in Section 6.2;
provided, however, that the liability of the Indemnifying Party under this
Section 7.2 shall be limited to the amount of net proceeds received by the
Stockholder in the transaction giving rise to such Liability.

7.3           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification under this Article VII (each, an “Indemnified Party”) agrees to
give prompt written notice to each indemnifying party (each, an “Indemnifying
Party”) after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which the Indemnified Party intends to claim indemnification
or contribution pursuant to this Agreement; provided, however, that the failure
so to notify the Indemnifying Party shall not relieve the Indemnifying Party of
any Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party forfeits rights or defenses or is otherwise
prejudiced by reason of such failure).  If notice of commencement of any such
action is given to the Indemnifying Party as above provided, the Indemnifying
Party shall be entitled to participate in and, to the extent it may wish,
jointly with any other Indemnifying Party similarly notified, to assume the
defense of such action at its own expense, with counsel chosen by it.  The
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (a) the Indemnifying Party
agrees to pay the same or (b) the named parties to any such action (including
any impleaded parties) include both the Indemnifying Party and the Indemnified
Party and such parties have been advised by such counsel that either
(i) representation of such Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate under applicable standards of professional
conduct or would present a conflict of interest; or (ii) there may be one or
more legal defenses available to the Indemnified Party which are different from,
inconsistent with or additional to those available to the Indemnifying Party. 
In any of the cases specified in the immediately preceding sentence, the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys (in addition to any local counsel) for all
Indemnified Parties.  No Indemnifying Party shall be liable for any settlement
entered into without its written consent, which consent shall not be
unreasonably withheld.  No Indemnifying Party shall, without the consent of such
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which such Indemnified Party is a party and indemnity has been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all Liability for claims
that are the subject matter of such proceeding.

31


--------------------------------------------------------------------------------


7.4           Contribution. If the indemnification provided for in this
Article VII shall for any reason be held by a court of competent jurisdiction to
be unavailable to an Indemnified Party, in respect of any Liability, then, in
lieu of the amount paid or payable under Section 7.1 or 7.2, as the case may be,
the Indemnified Party and the Indemnifying Party shall contribute to the
aggregate Liabilities in such proportion as is appropriate to reflect the
relative fault of the Issuer and the Stockholder in connection with the
statements or omissions which resulted in such loss, claim, damage or liability,
or action or proceeding in respect thereof, as well as any other relevant
equitable considerations (the relative fault of the Issuer and the Stockholder
to be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Issuer or the
Stockholder and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission). The parties
hereto acknowledge that in no event shall the obligation of any Indemnifying
Party to contribute under this Section 7.4 exceed the amount that such
Indemnifying Party would have been obligated to pay by way of indemnification if
the indemnification provided for under Section 7.1 or 7.2 had been available
under the circumstances. The Issuer and the Stockholder agree that it would not
be just and equitable if contribution pursuant to this Section 7.4 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the first
sentence of this Section 7.4. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

ARTICLE VIII

MISCELLANEOUS

8.1           Recapitalizations, Exchanges, etc. The provisions of this
Agreement shall apply to the full extent set forth herein with respect to
(a) the Purchase Shares, (b) any and all shares of voting common stock of the
Issuer (excluding any such securities that are freely transferable without
registration under the Securities Act) into which the Purchase Shares are
converted, exchanged or substituted in any recapitalization or other capital
reorganization by the Issuer and (c) any and all equity securities (excluding
any such securities that are freely transferable without registration under the
Securities Act) of the Issuer or any of its Affiliates or any successor or
assign or acquiror of the Issuer or any of its Affiliates (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in conversion of, in exchange for, in substitution of or as a distribution on,
the Purchase Shares and shall be appropriately adjusted for any stock dividends,
splits, reverse splits, combinations, recapitalizations and the like occurring
after the date hereof. The Issuer shall cause any such Affiliate, successor or
assign or acquiror (whether by merger, consolidation, sale of assets or
otherwise) to enter into a new registration rights agreement with respect to
such equity securities with the Stockholder on terms no less favorable to the
Stockholder than the terms provided under this Agreement as a condition of any
such transaction.

32


--------------------------------------------------------------------------------




8.2           Notices. All notices, requests, claims and demands and other
communications hereunder shall be in writing and shall be deemed duly delivered
(a) four Business Days after being sent by registered or certified mail, return
receipt requested, postage prepaid, or (b) one Business Day after being sent by
facsimile transmission (provided the sender retains confirmation thereof) or for
next Business Day delivery, fees prepaid, via a reputable nationwide overnight
courier service, in each case to the intended recipient as set forth below:

if to the Issuer, to:

Time Warner Cable Inc.
290 Harbor Drive
Stamford, CT 06902-6732
Telephone:            (203) 328 0670
Telecopy:               (203) 328 3295
Attention:              Chief Executive Officer

 

With a copy to:



Legal Department
Time Warner Cable Inc.
290 Harbor Drive
Stamford, CT 06902-6732
Telephone:            (203) 328 0631
Telecopy:              (203) 328 4094
Attention:              General Counsel

 

-and-



Time Warner Inc.
One Time Warner Center
New York, NY 10019
Telephone:            (212) 484 7980
Telecopy:              (212) 258 3172
Attention:              General Counsel

 

-and-



Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telephone:            (212) 373 3000
Telecopy:              (212) 757 3990
Attention:              Robert B. Schumer
                                Lawrence G. Wee



 

33


--------------------------------------------------------------------------------




 

if to the Stockholder, to:

Adelphia Communications Corporation
5619 DTC Parkway
Greenwood Village, CO 80111
Telephone:            (303) 268 6458
Telecopy:              (303) 268 6662
Attention:              Brad Sonnenberg

 

With a copy to:



Sullivan & Cromwell LLP
125 Broad Street
New York, NY   10004
Telecopy:              (212) 558 3588
Attention:              Alexandra D. Korry

Any party to this Agreement may give any notice or other communication hereunder
using any other means (including personal delivery, messenger service, telecopy
or ordinary mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it actually is received by the office of
the party for whom it is intended during business hours on a Business Day in the
place of receipt. Any party to this Agreement may change the address to which
notices and other communications hereunder are to be delivered by giving the
other parties to this Agreement notice in the manner herein set forth.

8.3           Entire Agreement; No Inconsistent Agreements. This Agreement
constitutes the entire agreement among the parties hereto and supersedes any
prior understandings, agreements or representations by or among the parties
hereto, or any of them, written or oral, with respect to the subject matter
hereof.

8.4           Further Assurances. Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.

8.5           Other Agreements. Nothing contained in this Agreement shall be
deemed to be a waiver of, or release from, any obligations any party hereto may
have under the TW NY APA.

8.6           No Third-Party Beneficiaries. Except as provided in Article VII or
Section 8.7, this Agreement is not intended, and shall not be deemed, to confer
any rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns or to otherwise create any
third-party beneficiaries hereto.

8.7           Assignment. This Agreement shall be binding upon and inure to the
benefit of and shall be enforceable by the parties hereto and their respective
successors and assigns. Concurrently with or immediately following the effective
time of the Remainder Plan, Adelphia may Transfer the Purchase Shares then held
by Adelphia

34


--------------------------------------------------------------------------------




and, in connection therewith, may assign this Agreement and the rights hereunder
to a limited number of entities acting on behalf of Adelphia’s estate designated
by Adelphia (such number and the form and identity of each entity to be)
reasonably acceptable to the Issuer (each, a “Permitted Assignee”); provided
that each such Permitted Assignee (a) shall, effective upon such assignment, be
deemed to be a party hereto and to have made the representations and warranties
in Section 3.1 and 3.2 as to itself; (b) shall agree in writing to be bound by
the obligations of the Stockholder set forth in this Agreement and (c) shall
agree in writing to be bound by the obligations of Adelphia set forth in
Section 5.5(c) of the TW NY APA; provided, further that such assignment by
Adelphia under this Section 8.7 shall relieve Adelphia of any further obligation
and Liability under this Agreement arising after the date of assignment if, but
only if, Adelphia provides the Issuer with an indemnification agreement (in form
and substance reasonably satisfactory to the Issuer, it being understood that
the amount or nature of the remaining assets or liabilities of Adelphia shall
not be a factor in such determination) indemnifying the Issuer for any breach of
the obligations and Liabilities of the Permitted Assignee under this Agreement.

8.8           Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless consented to in writing by the Issuer and the Stockholder with respect to
any amendment or supplement and by the party to this Agreement entitled to the
benefit in the case of a waiver or consent.

8.9           Severability. The provisions of this Agreement shall be deemed
severable and any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Agreement, or the
application thereof to any Person or any circumstance, is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that shall achieve, to the extent possible,
the economic, business and other purposes of such invalid or unenforceable term
and the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

35


--------------------------------------------------------------------------------




 

8.10         Counterparts and Signature. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed and delivered by
facsimile transmission.

8.11         Interpretation. When reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement, unless otherwise indicated. The headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.
Any reference to any federal, state, local or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

8.12         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO ANY CHOICE OR CONFLICT OF LAWS PROVISION OR RULE (WHETHER OF THE STATE OF
NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF LAWS OF
ANY JURISDICTIONS OTHER THAN THOSE OF THE STATE OF NEW YORK.

8.13         Submission to Jurisdiction; Selection of Forum; Waiver of Trial by
Jury. Each party hereto agrees that it shall bring any action or proceeding in
respect of any claim arising out of or related to this Agreement or the
transactions contained in or contemplated by this Agreement exclusively in
(a) the Bankruptcy Court so long as the Bankruptcy Case remains open and
(b) after the completion of the Bankruptcy Case or in the event that the
Bankruptcy Court determines that it does not have jurisdiction, the United
States District Court for the Southern District of New York or any New York
State court sitting in New York City (together with the Bankruptcy Court, the
“Chosen Courts”), and solely in connection with claims arising under this
Agreement or the transactions that are the subject of this Agreement
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(ii) waives any objection to laying venue in any such action or proceeding in
the Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party hereto and
(iv) agrees that process in any such suit, action or proceeding may be served on
any party anywhere in the world, whether within or without the jurisdiction of
any such court;

36


--------------------------------------------------------------------------------




provided that service of process upon such party in any such action or
proceeding shall be effective if notice is given in accordance with Section 
8.2. The Stockholder irrevocably designates The Corporation Trust Company as its
agent and attorney-in-fact for the acceptance of service of process and making
an appearance on its behalf in any such claim or proceeding and for the taking
of all such acts as may be necessary or appropriate in order to confer
jurisdiction over it before the Chosen Courts and the Stockholder stipulates
that such consent and appointment is irrevocable and coupled with an interest.
Each party hereto irrevocably waives any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

8.14         Remedies.


(A)           ANY AND ALL REMEDIES HEREIN EXPRESSLY CONFERRED UPON A PARTY SHALL
BE DEEMED CUMULATIVE WITH AND NOT EXCLUSIVE OF ANY OTHER REMEDY CONFERRED
HEREBY, OR BY LAW OR EQUITY UPON SUCH PARTY, AND THE EXERCISE BY A PARTY OF ANY
ONE REMEDY SHALL NOT PRECLUDE THE EXERCISE OF ANY OTHER REMEDY. THE PARTIES
HERETO AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE
PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR
SPECIFIC TERMS OR WERE OTHERWISE BREACHED. IT IS ACCORDINGLY AGREED THAT THE
PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF
THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS
AGREEMENT, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THE PARTIES ARE
ENTITLED AT LAW OR IN EQUITY.


(B)           ANY BREACH BY THE STOCKHOLDER OF THE REPRESENTATIONS OR
WARRANTIES, COVENANTS OR AGREEMENT SET FORTH IN THIS AGREEMENT SHALL BE DEEMED A
COVENANT BREACH BY ADELPHIA PURSUANT TO THE TW NY APA AND ADELPHIA SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS TW NY (ON ITS OWN BEHALF AND/OR ON BEHALF OF
THE ISSUER OR ANY OTHER BUYER INDEMNIFIED PARTY) FROM, AGAINST AND IN RESPECT OF
ANY LOSSES IMPOSED ON, SUSTAINED, INCURRED OR SUFFERED BY, OR ASSERTED AGAINST,
ANY OF SUCH PERSONS, WHETHER IN RESPECT OF THIRD PARTY CLAIMS, CLAIMS BETWEEN
THE PARTIES HERETO, OR OTHERWISE, DIRECTLY OR INDIRECTLY RELATING TO, ARISING
OUT OF OR RESULTING FROM SUCH BREACH. TW NY, THE ISSUER AND ANY OTHER BUYER
INDEMNIFIED PARTY SHALL HAVE THE RIGHT, EACH IN ITS SOLE DISCRETION, TO EXERCISE
ITS RIGHTS AND REMEDIES WITH RESPECT TO SUCH LOSS AGAINST EITHER THE ESCROW
ACCOUNT, THE STOCKHOLDER OR ADELPHIA AND, TO THE EXTENT EXERCISED AGAINST
ADELPHIA, SUCH RIGHTS AND REMEDIES SHALL CONSTITUTE AN ADMINISTRATIVE EXPENSE
UNDER SECTION 507(A)(1) OF THE BANKRUPTCY CODE.

8.15         Comcast Letter Agreement. If compliance by any of the parties
hereto with the Comcast Letter Agreement would otherwise result in a violation
of this Agreement, such violation shall be deemed to be automatically waived by
the other parties hereto.

[Remainder of page intentionally left blank]

37


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.

ADELPHIA COMMUNICATIONS
CORPORATION

 

 

 

By:

/s/ Vanessa Wittman

 

 

Name:

Vanessa Wittman

 

 

Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

TIME WARNER CABLE INC.

 

 

 

 

 

By:

/s/ David E. O’Hayre

 

 

Name:  David E. O’Hayre

 

 

Title:    Executive Vice President, Investment

 

 

[Signature Page of Registration Rights and Sale Agreement]


--------------------------------------------------------------------------------